EXHIBIT 16
                      Patrick Carr
                       9/16/2019

                                                     1
                UNITED STATES DISTRICT COURT
                     STATE OF MINNESOTA
------------------------------------------------------
                        Case No. 18-cv-2301 (JRT/KMM)

David W. Lynas, as Trustee for the
next-of-kin of James C. Lynas,
                                     Plaintiff,
     vs.

Linda S. Stang, et al.,

                                Defendants.
------------------------------------------------------
                VIDEO DEPOSITION TRANSCRIPT OF
                           PATRICK CARR

                       September 16, 2019
                           12:12 p.m.
                               at the

                    Sherburne County Jail
           13880 Business Center Drive Northwest
                    Elk River, MN 55330




Court Reporter:   Janet D. Winberg, RPR
Videographer:   Envision Video


            Doby Professional Reporting, Inc.
                     952-943-1587
                                                            Patrick Carr
                                                             9/16/2019
                                                               2                                                           4
 1   APPEARANCES:                                                   1
 2
                                                                                          EXAMINATION
        On Behalf of Plaintiff David W. Lynas:                      2
 3        Robert Bennett, Attorney at Law                                BY MR. BENNETT:
          Kathryn H. Bennett, Attorney at Law                       3    Q. Would you state your full name for the record,
 4        Gaskins, Bennett & Birrell, L.L.P.                        4       please.
          333 South Seventh Street
 5        Suite 3000                                                5    A. Patrick Carr, C-A-R-R.
          Minneapolis, MN 55402                                     6    Q. And how old are you, sir?
 6        rbennett@gaskinsbennett.com
          kbennett@gaskinsbennett.com                               7    A. I am 55 years old.
 7                                                                  8
 8
                                                                         Q. And describe your educational background for me,
         On Behalf of the Sherburne County Defendants:
 9                                                                  9       please.
           Jason M. Hiveley, Attorney at Law
           Iverson Reuvers Condon                                   10   A. I have a bachelor's of art degree from Hamline
10         9321 Ensign Avenue South                                 11      University. And I attended the Staff and
           Bloomington, MN 55438
11         jasonh@irc-law.com                                       12      Command School at Northwestern after -- in 2015.
12
                                                                    13   Q. Did you go to Evanston, or did you --
         On Behalf of the MEnD Defendants:
13                                                                  14   A. It was a 12-week class at Anoka County.
           Bradley R. Prowant, Attorney at Law                      15   Q. Okay. And describe your work history after --
14         Larson King, LLP
           30 East Seventh Street                                   16      well, when did you get your B.A.?
15         Suite 2800                                               17   A. 1988.
           St. Paul, MN 55101                                       18
16         bprowant@larsonking.com                                       Q. Did you have any full-time employment before
17                                                                  19      that?
18
                                                                    20   A. Before I worked here?
19
20                                                                  21   Q. Yeah. Or before you went to Hamline. Did you
21
                                                                    22      go to Hamline right out of high school?
22
23   NOTE: Original transcript will be delivered to the             23   A. Correct.
     noticing party, Gaskins, Bennett & Birrell, L.L.P.             24   Q. Okay. And then you graduated from Hamline, and
24
25                                                                  25      just briefly tell us what you've done since.
     NOTE: No exhibits were marked.



                                                               3                                                           5
 1                       PROCEEDINGS                                1    A. I worked briefly at the local lumberyard here in
 2                                                                  2       Elk River, Standard Lumber, in 1988. Before
 3                  VIDEOGRAPHER: This is the videotape             3       that, I had various part-time jobs, going
 4            deposition of Pat Carr, on September 16, 2019.        4       through school and high school. And I was hired
 5              Going on the record at 12:12 p.m.                   5       here in 1989, February of '89.
 6              Counsel will now please state their                 6    Q. As a CO?
 7            appearance for the record.                            7    A. As a jail recreation programmer.
 8                 MR. BENNETT: Robert Bennett, appearing           8    Q. How long were you a jail recreation programmer?
 9            on behalf of the Plaintiff.                           9    A. Approximately three years.
10                 MS. BENNETT: Kathryn Bennett, for the            10   Q. And then what did you become?
11            Plaintiff.                                            11   A. I was promoted to jail program coordinator.
12                 MR. HIVELEY: Jason Hiveley, for the              12   Q. And just for the record, as I understand it,
13            Sherburne County Defendants.                          13      that would be handling the activities, sort of
14                 MR. PROWANT: Bradley Prowant, for the            14      non-correctional activities? It would be
15            MEnD Defendants.                                      15      activities of either education, or exercise, or
16                 VIDEOGRAPHER: The court reporter will            16      all sorts of programs that are provided to
17            now swear in the witness.                             17      inmates during their stays here; is that right?
18                        * * *                                     18   A. That's correct. The programming inside the jail
19            (Witness sworn.)                                      19      and the community release activities.
20                       PATRICK CARR,                              20   Q. Okay. And how long were you that?
21              called as a witness, being first duly sworn,        21   A. Approximately two years.
22              was examined and testified as follows:              22   Q. And then what were you -- did you go to?
23                         * * *                                    23   A. I was promoted to the jail administrator.
24                                                                  24   Q. And that -- basically the same duties and
25                                                                  25      responsibilities that we talked about with Brian


                                                                                                      2 (Pages 2 to 5)
                                                  Doby Professional Reporting, Inc.
                                                           952-943-1587
                                                  Patrick Carr
                                                   9/16/2019
                                                       6                                                         8
1       Frank?                                             1       correct?
2    A. Correct.                                           2    A. Correct.
3    Q. And you're -- how would you say that is            3    Q. Are there outside agencies that have an
4       different from what you do as a commander?         4       oversight role with the Sherburne County Jail,
5    A. Well, the command -- the jail administrator        5       and effectively you, in -- as we sit here today?
6       is -- handles the overall operations, and then I   6    A. There's the Minnesota Department of Corrections.
7       have oversight with that and communication with    7    Q. Okay.
8       the sheriff.                                       8    A. And we do house for the immigration and the
9    Q. Okay. The sheriff has duties beyond                9       U.S. Marshals, so there are inspection teams for
10      corrections; right?                                10      those agencies too.
11   A. Correct.                                           11   Q. Separate ones for the -- or is it all under the
12   Q. He has patrol, I take it?                          12      Department of Homeland Security?
13   A. The whole office.                                  13   A. U.S. Marshals is the Department of Justice.
14   Q. Yeah, the whole office. Is it divided,             14      ICE is Department of Homeland Security.
15      corrections and patrol, generally, or is it --     15   Q. Okay. So you have both Justice and Homeland
16      is something -- are there other facets?            16      Security to deal with?
17   A. Corrections and patrol.                            17   A. Yes.
18   Q. Okay. And you have the same position today, as     18   Q. This must seem like nothing, then?
19      you did in November and October of '17; right?     19   A. This is always something.
20   A. Correct.                                           20   Q. You're aware that essentially the only people
21   Q. Would you be involved in drafting policies and     21      that are entitled to -- constitutionally
22      procedures, or in the -- say, more in review and   22      entitled to Medicare -- medical care and mental
23      approval?                                          23      health care in the United States are housed in
24   A. More in review and approval.                       24      prisons and jails; correct?
25   Q. Okay. And who's in charge of actually              25   A. Correct.

                                                       7                                                         9
 1      implementing policies and procedures?               1   Q. That's care of the 18th and 14th amendments to
 2   A. It goes through a process on our PowerDMS,          2      our Constitution, as you understand it?
 3      that -- a review process, and then when it          3   A. As I understand it, correct.
 4      finally gets published to the documents, that is    4   Q. All right. It means that -- that your
 5      something that I do.                                5      institution has a duty to provide
 6   Q. Do you have any background, educationally or        6      constitutionally recurrent health care to every
 7      experientially, in either medicine or mental        7      inmate; correct?
 8      health?                                             8   A. Correct.
 9   A. No.                                                 9   Q. And you have policies to ensure that, and that's
10   Q. You've had, I would guess, a fair amount of        10      part of the oversight function of the Department
11      experience in dealing with an inmate population    11      of Corrections, and Justice, and Homeland
12      that has medical and mental health problems?       12      Security?
13   A. Yes.                                               13   A. Yes.
14   Q. And the inmate population has a higher incidence   14   Q. So they want to make sure that the people they
15      of people with mental illness and addiction than   15      entrust to you, are taken care of medically and
16      the normal population; correct?                    16      from a mental health perspective?
17   A. Correct.                                           17   A. Correct.
18   Q. And it's increasing, isn't it?                     18   Q. And they used to, as I understand it, they would
19   A. Yes.                                               19      do it, probably for more of the time that you
20   Q. And it's increased since you became a jail         20      were -- you're done -- it was kind of a home --
21      administrator -- or since you started here? How    21      homegrown operation; the Sherburne County would
22      about that?                                        22      employ the actual providers; is that right?
23   A. Yes, it has increased since I started here.        23   A. Yes, at one time.
24   Q. Okay. And you -- I'm sure there's some             24   Q. And then at some point, the -- it was decided it
25      oversight provided by the sheriff himself;         25      would be better or cheaper or -- or both, to


                                                                                             3 (Pages 6 to 9)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                 Patrick Carr
                                                  9/16/2019
                                                     10                                                         12
 1      contract it out; correct?                          1       I mean, tell me how the relationship grew.
 2   A. Correct.                                           2    A. Professionally?
 3   Q. Who's the first outfit that -- that Sherburne      3    Q. Yeah.
 4      County contracted with to perform outside          4    A. We spoke with Dr. Leonard, and he agreed to
 5      services?                                          5       become our provider.
 6   A. For a provider, or all the medical services?       6    Q. Okay. And did he tell you how -- what his plans
 7   Q. Um, well, either medical or mental health          7       were for -- and by "provider," you mean the
 8      services. I -- my understanding is, that it's      8       "head medical provider"?
 9      -- that Leonard -- Dr. Leonard became -- he        9    A. Correct.
10      started here doing contract work in 2006; is       10   Q. And how were you going to -- and when that first
11      that about right?                                  11      started, how was it staffed?
12   A. That's about right.                                12   A. We -- he was the provider, and we hired the --
13   Q. That's what he testified to. And then -- until     13      from our previous Fairview contract, we hired
14      2013. And then ACH comes in, if I remember, and    14      the RNs and the health techs as Sherburne County
15      for not very long; right?                          15      employees.
16   A. Advanced wasn't here for very long, correct.       16   Q. Okay. And that's different than how it ran
17   Q. And that's Advanced Correctional Health Care?      17      after ACS -- am I saying that right? ACS,
18   A. AC, yes.                                           18      right, was kicked out?
19   Q. Yeah. And then, when was the first contract        19   A. ACH.
20      with MEnD?                                         20   Q. ACH. I thought it was "H," and then you proved
21   A. I'm not sure of the year.                          21      me with an "S" in there.
22   Q. Okay. Was that something that was your             22         ACH got kicked out, and then it became more
23      decision, or the sheriff's decision, or both of    23      of a corporate relationship, right, with MEnD?
24      your decisions? And -- and, if so, how was it      24   A. Yes.
25      decided?                                           25   Q. When you first started -- in 2006, that's when

                                                     11                                                         13
 1   A. It was both of our decisions.                       1      MEnD first started?
 2   Q. Okay. And how did you know Dr. Leonard?             2   A. I believe, yeah.
 3   A. I've known Dr. Leonard since he's been in           3   Q. How often would you see him here at the
 4      high school.                                        4      institution as the medical provider?
 5   Q. Okay. And how did you come to know him in           5   A. He was here quite often. I -- I can't put a --
 6      high school?                                        6      an exact number of times he was here.
 7   A. He's a friend of my brother's.                      7   Q. Well, let's give it -- let's -- and I -- I
 8   Q. That's got me in trouble a couple times, too.       8      accept that, and I -- I'm sure you weren't, you
 9         So you know -- you knew him before he went       9      know, marking it on the -- the deal, but would
10      to --                                              10      it be weekly? More than once weekly?
11   A. Medical school.                                    11   A. More than once weekly.
12   Q. -- medical school? He was -- wasn't he at          12   Q. Okay. And he'd be -- he'd have -- he'd do
13      St. Cloud State too?                               13      clinic here?
14   A. I don't -- I don't know.                           14   A. Correct.
15   Q. Okay. You know he went to medical school and       15   Q. And he'd see patients -- or inmate/detainees
16      then came out -- did he approach -- how did your   16      here?
17      relationship with him begin professionally?        17   A. Yes.
18   A. Professionally, it began when we -- Fairview       18   Q. And did -- how long did that go on for, like
19      Hospitals didn't want to renew our medical         19      that?
20      contract, and we reached out to Dr. Leonard to     20   A. From 2006?
21      see if he could help us either find a physician    21   Q. Uh-huh.
22      for a provider, or if he would do it himself.      22   A. Until, I believe -- I don't -- I can't remember
23   Q. Okay. Does your brother work here?                 23      the year, until Dr. Leonard wanted to opt out,
24   A. No.                                                24      and then we went with Advanced.
25   Q. The -- and so how did that -- so what happened?    25   Q. He wanted to opt out?


                                                                                         4 (Pages 10 to 13)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                   Patrick Carr
                                                    9/16/2019
                                                      14                                                              16
 1   A.    I believe so, yes.                              1    Q. Okay. You were aware that he had some problems
 2   Q.    Why?                                            2       with the Minnesota -- Minnesota Board of
 3   A.    I -- I don't know.                              3       Medicine?
 4   Q.    You had no discussions with him?                4    A. He -- he spoke to us about that.
 5   A.    No.                                             5    Q. Yeah. And when it happened, or after he was
 6   Q.    Have you seen him over the years socially?      6       under the consent order?
 7   A.    Yes.                                            7    A. I don't recall the exact time.
 8   Q.    In what context?                                8    Q. He was working for you then, though, wasn't he?
 9   A.    I -- I just seen him last week at a jail        9    A. I don't know if he was working for us at that
10        administrators conference.                       10      time or not --
11   Q.    Okay. So that's sort of professional-social?    11   Q. Okay.
12   A.    That's professional-social.                     12   A. -- exactly.
13   Q.    How about social-social?                        13   Q. Do you know -- did he tell you why he was --
14   A.    No.                                             14      that he had these troubles?
15   Q.    Like a Viking game? Or a round of golf? Or,     15   A. I believe it was for some prescriptions.
16        you know, I don't know what you like. To go      16   Q. Anything else?
17        shooting, you know?                              17   A. Narcotic prescriptions, I believe.
18   A.    No.                                             18   Q. Any -- any other problem?
19   Q.    Okay. Nothing like that since -- from 2006 to   19   A. No, not that I recall.
20        today?                                           20   Q. Medical documentation?
21   A.    No.                                             21   A. Not that I recall.
22   Q.    Okay. Ever see him at your brother's?           22   Q. Okay. And so would Sheriff Brott know about
23   A.    No. I don't see my brother that much, so no.    23      that as well?
24   Q.    Okay. So when did he quit doing clinic more     24   A. Yes.
25        than once a week?                                25   Q. Okay. In November of -- let's -- the fall of


                                                      15                                                              17
1    A. It would have been when he hired an additional      1          '17 wasn't a particularly good time for the
2       provider to be staffed here.                        2          Sherburne County Jail suicide watch; right? You
3    Q. And who -- who was that?                            3          had two in 30 days?
4    A. I believe at that time it was -- I don't know if    4     A.     Yes.
5       I'm pronouncing his last name correctly, Marty      5     Q.     And that's unusual?
6       Langenfeld.                                         6     A.     It's very unusual.
7    Q. Was he part-time?                                   7     Q.     Okay. That's what I meant by that.
8    A. No, he was here -- I believe he was here            8     A.     Yeah.
9       40 hours a week --                                  9     Q.     And they were both under MEnD Correctional
10   Q. Okay.                                              10          Care's watch?
11   A. -- at that time.                                   11     A.     Yes.
12   Q. Well, was Leonard here 40 hours a week, at some    12     Q.     Okay. And at that time, do you know how many
13      point?                                             13          county jails in how many states Dr. Leonard and
14   A. I don't know if it was 40 hours a week, but as I   14          MEnD were -- were the medical providers of?
15      previously stated, he was down here more than      15     A.     At that time, in 2017?
16      once a week.                                       16     Q.     Yeah.
17   Q. Uh-huh.                                            17     A.     I don't know the exact count. He worked in
18   A. I can't put an exact time on it.                   18          several counties, and I believe -- I don't know
19   Q. In 2017, when he came back -- he comes back in     19          if it was one or two other states, at that time.
20      -- in the middle of 2014 with MEnD Correctional    20     Q.     Okay.
21      Care; right?                                       21     A.     I don't know an exact count.
22   A. Yes.                                               22     Q.     If you had to guess, if you had -- did you have
23   Q. Did you ever deal with MEnD Correctional Care      23          -- do you have some estimate? Is it more than
24      before that?                                       24          30, for example?
25   A. Just Dr. Leonard.                                  25     A.     I would say approximately 30 --


                                                                                             5 (Pages 14 to 17)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Patrick Carr
                                                    9/16/2019
                                                      18                                                          20
1    Q. Okay.                                               1     A. Yes.
2    A. -- jails.                                           2     Q. -- professional?
3    Q. So it would be thousands of inmates on any given    3           Okay. You have a -- you know you have to
4       day at those jails; right?                          4        have certain criteria and education and
5    A. Yes.                                                5        experience to be a qualified mental health
6    Q. All right. And how often would he be here?          6        professional; correct?
7    A. He -- he wouldn't come here that often then.        7     A. Yes.
8    Q. Do you remember seeing him in the fall of '17?      8     Q. And an LPN, or a health tech, or -- or an RN, a
9    A. I don't recall seeing him in the fall of '17.       9        regular RN, and even a regular physician's
10   Q. Did he come down after either of the suicides?     10        assistant, aren't qualified mental health
11   A. I -- I don't know.                                 11        providers?
12   Q. Okay. You don't recall seeing him here --          12               MR. PROWANT: Object to form and
13   A. I don't recall seeing --                           13        foundation.
14   Q. -- after --                                        14               MR. HIVELEY: Answer, if you know.
15   A. -- him here.                                       15               THE WITNESS: Repeat the question,
16   Q. -- Brenner's suicide or the Lynas' suicide?        16        please.
17   A. No.                                                17               MR. BENNETT: Okay. I'll see if I can
18   Q. And do you know at that time how many other        18        do it.
19      doctors, actual medical doctors he employed?       19     BY MR. BENNETT:
20   A. That he employed through his whole company?        20     Q. You know that most of the people hired to work
21   Q. Yeah, to serve as this -- the 30-plus jails?       21        here, are not mental health providers, and that
22   A. I don't know.                                      22        would include health techs, RNs, LPNs, and
23   Q. Okay. Would it surprise you, if it was one         23        physician assistants?
24      person, 8 to 12 hours a week?                      24     A. Okay.
25   A. I -- I don't know.                                 25     Q. Do you know that to be true?


                                                      19                                                          21
1    Q. Now, he used to be able to handle this jail         1     A. Well, I -- I'm not aware of what training they
2       from -- when did he stop being the person in the    2        would have in mental health.
3       clinic himself, and had Langenfeld take over as     3     Q. Okay. Do you know if there is such a thing as a
4       his employee?                                       4        "psychiatric nurse"?
5    A. Well, I'm not sure of the correct date, but it      5     A. I've heard of them.
6       was probably when MEnD instituted their contract    6     Q. Have you ever met one here?
7       to take care of all our medical.                    7     A. A psychiatric nurse?
8    Q. Okay. And Langenfeld was a medical doctor?          8     Q. (Nodding head.)
9    A. He was a physician's assistant.                     9     A. No.
10   Q. Okay. So you -- you had a physician's assistant    10     Q. You -- you've met psychologists?
11      doing clinic full-time?                            11     A. Yes.
12   A. Yes.                                               12     Q. And they have -- you have had the mental health
13   Q. Okay. And you -- you know what a "qualified        13        professional role filled by psychiatrists;
14      mental health professional" is?                    14        correct?
15   A. It would be an individual who is -- their          15     A. Psychologists.
16      training would be for dealing with,                16     Q. Psychologists. Excuse me, I misspoke.
17      specifically, mental health needs of               17          And that, in the fall of 2017, was a guy
18      individuals.                                       18        named "Dr. Michael Robertson"?
19   Q. And that's defined by a Minnesota state law?       19     A. Correct.
20   A. I don't know the specific statutes or law.         20     Q. Okay. He was -- he was the mental health
21   Q. And I guess I'm not asking if you know the         21        professional on duty for the Brenner and Lynas
22      specific statute or law, I don't expect you to,    22        suicide; correct?
23      but do you know that there's a state law that      23     A. Correct.
24      governs that and says what is, in fact, a          24     Q. All right. Do you know any other qualified
25      qualified mental health --                         25        mental health professional that was -- had


                                                                                           6 (Pages 18 to 21)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                  Patrick Carr
                                                   9/16/2019
                                                      22                                                          24
 1      duties here for MEnD, at that time?                 1    A. -- to see the documents on that.
 2   A. I'm trying to recall the dates, to see if -- I'm    2    Q. Okay. Do you remember ever reading this
 3      not sure if Linda Pantzke was a mental health       3       Exhibit 46?
 4      provider at that time. I believe she was.           4    A. Many years ago.
 5   Q. That's a name that I haven't seen. What -- what     5    Q. Well, I mean, I realize it's --
 6      was she -- what was she by education and            6    A. Yeah, I don't remember --
 7      training --                                         7    Q. -- like ten years -- ten years old, almost?
 8   A. I --                                                8    A. Right.
 9   Q. -- to be?                                           9    Q. I -- I'd have you look at page 29.
10   A. I couldn't tell you.                               10    A. Okay.
11   Q. Mental health social worker?                       11    Q. Where it says (as read), "The terminology is not
12   A. Yeah -- possibly.                                  12       consistent between the jail and the medical
13   Q. And you think she was here in the fall of '17?     13       policies. The terms," quote, "'15-minute
14   A. She may have been, yes.                            14       suicide watch,'" end quote, quote, "'15-minute
15   Q. But you're not sure?                               15       close watch,'" end quote, "and," quote,
16   A. Well, I don't want to say for sure.                16       "'15-minute special watch' are all used to
17   Q. Okay, gotcha. You know Robertson was, though?      17       describe the mental health observation status
18   A. Yes.                                               18       used to isolate and protect a detainee with
19   Q. Were you involved in the discontinuation of the    19       suicidal ideations. These three terms are not
20      term "suicide watch" here at the Sherburne         20       clearly defined and are used interchangeably in
21      County Jail?                                       21       the medical record. The inconsistency in (sic)
22   A. No.                                                22       terminology makes it difficult to ascertain the
23   Q. Tell me why you weren't.                           23       detainees' exact clinical observation status."
24   A. I don't recall that discussion.                    24          Do you remember seeing that?
25   Q. Okay. Do you know it to be a fact?                 25    A. I would have read this document, yes.


                                                      23                                                          25
1    A. In -- in what manner?                              1    Q. Do you remember the problem? I mean, what's the
2    Q. That the jail administration wanted the term       2       vernacular?
3       "suicide watch" eliminated?                        3    A. I know I read this, but I don't recall the
4    A. Currently, at that time, I believe it was for a    4       conversation concerning this or the vernacular.
5       "mental health watch." And we still had the        5    Q. All right. Was this when they took out the term
6       "suicide watch," the people that we placed in      6       "suicide watch"?
7       our holding cells in the gowns.                    7    A. Possibly.
8    Q. The term "suicide watch" was eliminated from the   8    Q. You don't know?
9       vernacular of the Sherburne County Jail in the     9    A. No.
10      fall of '17 -- by the fall of '17; correct?        10   Q. You just know it happened?
11   A. Correct.                                           11   A. Yes.
12   Q. All right. Now, who made that determination?       12   Q. So there was -- there were two -- it went to two
13   A. Jail Administrator Frank. We may have had that     13      terms in -- that were applicable in 2017:
14      discussion, but I don't recall.                    14      "30-minute mental health watch" and "15-minute
15   Q. Well, would it surprise you, that the sheriff      15      mental health watch"; right?
16      knew that to be the case?                          16   A. Correct.
17   A. No.                                                17   Q. And "15-minute" was the highest mental health
18   Q. Okay. You were here in 2010, and you had a         18      watch that was in existence in the vernacular?
19      bunch of -- you had -- I think three kinds of      19   A. In the vernacular, yeah.
20      mental health watches generally that the DHS       20   Q. Okay. There was -- there were situations where
21      complained about, correct, because they weren't    21      people had to put on Kevlar gowns and go to a
22      -- they weren't sufficiently clinically            22      booking cell; right?
23      defined --                                         23   A. Many times.
24   A. I would have --                                    24   Q. They just didn't call it anything?
25   Q. -- is that right?                                  25   A. (No response.)


                                                                                          7 (Pages 22 to 25)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                     Patrick Carr
                                                      9/16/2019
                                                          26                                                           28
 1   Q.     Correct?                                            1        oath, you don't recall being part of any
 2   A.     Yes. It -- it would be a "15-minute watch."         2        discussion to make that happen?
 3   Q.     "Mental health watch"?                              3   A.    No.
 4   A.     Yes.                                                4   Q.     So you -- do you know what a "Beck Depression
 5   Q.     Just with a different clothing option? And          5        Inventory" is?
 6        probably -- you didn't get -- did you get food        6   A.    No.
 7        that was blended and all that other stuff?            7   Q.     An "urgent medical referral" or "urgent medical
 8   A.     Well, you'd get finger food, yes.                   8        health referral," what does that mean to you?
 9   Q.     Yeah. And then if you look at Exhibit 13 --         9   A.    It would mean to me, if I had the information
10        I'll get it for you. Well, it starts here with       10        that an individual was having a mental health
11        Michael Robertson, and it really doesn't really      11        crisis, I would call the clinic. That would be
12        get going in earnest until the next page, when       12        an urgent mental health referral.
13        they're talking about Lynas; okay? There was         13   Q.     So you would take immediate action?
14        a -- talking about two inmates, one of which is      14   A.    I would take immediate action, correct.
15        12010, which is James Lynas.                         15   Q.     Do you know what the triggers are in the MEnD
16   A.     Okay.                                              16        Correctional Care system used in your jail for
17   Q.     I can show you that, but I'll just -- I'll         17        the person to actually see a qualified mental
18        represent that for the record.                       18        health provider?
19             It says he "was placed on MHW-15 due to high    19   A.    Their triggers?
20        BDI" --                                              20   Q.     Yeah.
21             Do you know what that is?                       21   A.    I don't know their triggers.
22   A.     No.                                                22   Q.     Do you have an idea of what they are for this
23   Q.     -- "and risk factors"; you don't know what they    23        institution?
24        are? Or you know what they are, you just don't       24   A.    For my triggers, I know.
25        know which ones they --                              25   Q.     Tell me what they are.


                                                          27                                                           29
 1   A. I know what the risk factors are, but I don't          1    A. If an individual would state that -- any mention
 2      know which ones --                                     2       of suicide, I would contact the clinic, and I
 3   Q. So which -- what ones do you recognize?                3       would initiate action, and place them in a
 4   A. For suicide risk factors?                              4       suicide prevention gown, if I had that
 5   Q. Yeah.                                                  5       information. That would be my trigger.
 6   A. It could be a person's age. It could be why            6    Q. Are there other ones too?
 7      they're here. It could be if they're addicted          7    A. Well, any supervisor here can do that if they
 8      to any chemicals.                                      8       hear that.
 9   Q. And withdrawal?                                        9    Q. Uh-huh.
10   A. Withdrawal symptoms, yeah.                             10   A. And the --
11   Q. Depression?                                            11   Q. You -- oh, I'm sorry.
12   A. Depression is a risk factor, correct.                  12   A. Oh, then the clinic would be notified once
13   Q. Prior attempts?                                        13      that's happened.
14   A. Prior attempts.                                        14   Q. If the clinic makes a decision to put a person
15   Q. Prior plans?                                           15      on 15-minute mental health watch, what does that
16   A. And plans.                                             16      mean to you as the jail commander?
17   Q. Have you read this email before?                       17   A. What it means to me, is that their behaviors has
18   A. I -- I've seen this email, yes.                        18      to be more closely observed by staff.
19   Q. And this kind of discusses the "suicide watch,"        19   Q. In other words, double the normal time?
20      dictated from the administration, not wanting          20   A. Yes.
21      the term to be used.                                   21   Q. Why? Does it give you any indication about why?
22   A. Okay.                                                  22   A. A lot of times, no.
23   Q. Is that fair?                                          23   Q. Would it be important to the correctional staff
24   A. That's fair.                                           24      to know why?
25   Q. Okay. But as you sit here today, and under             25   A. Possibly.


                                                                                               8 (Pages 26 to 29)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Patrick Carr
                                                   9/16/2019
                                                     30                                                          32
1    Q. I mean, if a person is severely depressed, would   1    Q. So you discussed everybody who is on the
2       you like to know that?                             2       15-minute mental health watch?
3    A. Possibly, yes.                                     3    A. Yes.
4    Q. If they're not coping?                             4    Q. And the 30-minute mental health watch?
5    A. Yes.                                               5    A. Any watch, correct.
6    Q. And they report that to the -- to the MEnD         6    Q. Well, those are the only two watches I know
7       staff?                                             7       about.
8    A. They would document behaviors as -- during our     8    A. Yep.
9       15-minute watches.                                 9    Q. All right. If there was somebody in a Kevlar
10   Q. The correctional staff would?                      10      gown in -- in booking, would you talk about them
11   A. Correct.                                           11      too?
12   Q. How's the -- how is it supposed to work between    12   A. Yes.
13      MEnD finding out information that requires them    13   Q. Does it ever happen, that you'd send somebody to
14      medically to put them on a 15-minute mental        14      the hospital?
15      health watch, how does it translate into what      15   A. For what purpose?
16      kind of watch to do?                               16   Q. Well, all right. Not for medical, but for a
17   A. Well, our staff would either contact them. Or      17      mental health?
18      if they determined the watch based upon if they    18   A. For mental health?
19      were at the clinic.                                19   Q. Yeah.
20   Q. If -- "if they," meaning "MEnD"?                   20   A. Yes.
21   A. "If," meaning the inmate was at our jail clinic.   21   Q. All right. Where do you send them?
22   Q. Okay. Did you know there was a trigger, that if    22   A. We have sent them to Mercy. We've sent them to
23      someone scored 40 or higher on the Beck            23      HCMC. We've sent them to Regions. Those are
24      Depression Inventory, that a -- there had to be    24      the three main ones.
25      a referral to at least some sort of medical        25   Q. So places with --


                                                     31                                                          33
1       provider to transmit that information?              1    A. Mainly Mercy.
2    A. I wouldn't know --                                  2    Q. So places with what I would consider "locked
3              MR. PROWANT: Objection to form.              3       psychiatric units"?
4              MR. HIVELEY: He just objected --             4    A. Yes.
5              MR. BENNETT: He's doing what --              5    Q. And perhaps even more -- are we talking -- is
6              MR. HIVELEY: -- to form. You can go          6       it -- is it different than the normal lock? Is
7       ahead and answer, if you know the answer.           7       it -- is there -- I know Regions has some cells
8              THE WITNESS: I wouldn't know the             8       that the sheriff's office uses. Is that the
9       trigger for the number for the BDI.                 9       kind of -- at the hospital?
10          It was the BDI score --                        10    A. Well, at Mercy it wouldn't be like that. You
11             MR. BENNETT: Yeah.                          11       have to go through the emergency room --
12             THE WITNESS: -- is that what you said?      12    Q. Okay.
13      I would --                                         13    A. -- first. And then the doctor -- once you get
14   BY MR. BENNETT:                                       14       to that point, then the doctor would decide
15   Q. Are we talking about the first time you've ever    15       whether to put them on a 72-hour hold --
16      heard "BDI"?                                       16    Q. Uh-huh.
17   A. I wouldn't have known what "BDI" meant.            17    A. -- or to admit them.
18   Q. Okay. How much interaction did you have with       18    Q. Okay. How often does that happen in a given
19      Michael Robertson?                                 19       year?
20   A. I met with him every Monday at our                 20    A. Oh, a handful of times. Approximately -- it --
21      classification meeting.                            21       it depends.
22   Q. And the classification meeting is for the          22    Q. Uh-huh. Okay. Were you involved in
23      purpose of "blank"?                                23       investigating the Brenner suicide or the Lynas
24   A. Reviewing individuals in special housing and on    24       suicide?
25      watches.                                           25    A. No.


                                                                                          9 (Pages 30 to 33)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                    Patrick Carr
                                                     9/16/2019
                                                        34                                                          36
 1   Q. You dictate the -- or delegate those duties to         1       determine his well-being?
 2      others?                                                2    A. I think they did fine, yeah.
 3   A. It was done by a sheriff's office investigator.        3    Q. Okay. How about Brenner?
 4      And then the DOC does their investigation.             4    A. I think Brenner -- it depends upon how you rate
 5   Q. And the DOC did their investigations after             5       that with the speed that they went through.
 6      Brenner and Lynas?                                     6    Q. Uh-huh. Did anybody get disciplined in Brenner?
 7   A. Yes.                                                   7    A. No.
 8   Q. What did they say?                                     8    Q. Did anybody get disciplined in Lynas?
 9   A. In the Lynas, I believe there was no -- they           9    A. No.
10      founded nothing in the 2911 rule violations.           10   Q. How many well-being checks are you supposed to
11   Q. Did -- well, there has been a continuing problem       11      go through with a ligature around your neck?
12      with watch -- the well-being checks, though,           12           MR. HIVELEY: Object to form.
13      that the Department of Corrections has -- has          13      Argumentative.
14      noted; correct?                                        14   BY MR. BENNETT:
15   A. Which problems?                                        15   Q. He didn't say not answer the question.
16   Q. Well, on Exhibit 48.                                   16           MR. HIVELEY: Go ahead and answer if you
17   A. (Reviewing exhibit.) Yes, we were aware of             17      want to.
18      this.                                                  18           THE WITNESS: Please repeat again.
19   Q. And it talks about well-being checks, both the         19   BY MR. BENNETT:
20      30-minute well-being check afforded to every           20   Q. How many well-being checks should you go through
21      inmate, and more frequent observation for              21      with a ligature around your neck and no action
22      inmates of special need classifications;               22      being taken?
23      correct?                                               23   A. Well, you shouldn't go through any with a
24   A. Correct.                                               24      ligature around your neck.
25   Q. And they -- the corrective action was to --            25   Q. It takes a while to hang yourself, doesn't it?


                                                        35                                                          37
 1        staff members need to slow down and need to be       1            MR. HIVELEY: Object to form.
 2        more deliberate and thorough at each such cell;      2          Go ahead and answer, if you know.
 3        correct?                                             3    BY MR. BENNETT:
 4   A.    Correct.                                            4    Q. To kill yourself by hanging, it takes some time,
 5   Q.     And was that an issue in Brenner?                  5       doesn't it?
 6   A.    I don't believe so.                                 6    A. Well, not always.
 7   Q.     Okay. How about in the Lynas suicide?              7    Q. Not always?
 8   A.    Well, let me -- let me -- I got the names mixed     8    A. You can go pretty -- I mean, it depends how long
 9        up. Can you repeat your question regarding           9       your oxygen is -- you're deprived of oxygen.
10        Brenner?                                             10   Q. And that is how long?
11   Q.     Was there any well-being check issue in -- in --   11   A. A couple of minutes.
12        in Brenner?                                          12   Q. A couple? You've taken tests -- I know you've
13   A.    Yes, according to the DOC.                          13      taken the first responder test.
14   Q.     Well, how about according to you?                  14   A. No, I'm not a first responder.
15   A.    Well, I'd have to go review that footage again,     15   Q. You're not?
16        but they were done quickly.                          16   A. No.
17   Q.     How about with regard to Lynas?                    17   Q. You've never been?
18   A.    I would have to review that again, but I didn't     18   A. No.
19        believe so. And the DOC did their investigation      19   Q. Never taken it?
20        and they didn't find anything wrong with them        20   A. No.
21        either.                                              21   Q. And never, in any of the educational stuff for
22   Q.     Uh-huh. Well, how was -- how would you rate the    22      running a jail, been taught how long it takes to
23        effectiveness of the Lynas well-being checks?        23      hang yourself effectively?
24   A.    I would have to look at the times again.            24   A. To effectively hang yourself?
25   Q.     Well, how did -- how did they do? Did they         25   Q. Yeah.


                                                                                           10 (Pages 34 to 37)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                   Patrick Carr
                                                    9/16/2019
                                                       38                                                         40
1    A. No.                                                 1    Q. Well, necessarily better, isn't it?
2    Q. So --                                               2    A. It could be where they're -- they're positioned,
3    A. I mean, it just depends upon how much oxygen is     3       but you could see better from that window, yes.
4       deprived from your brain before you pass out.       4    Q. You -- you can't see the entirety of the cell
5    Q. Uh-huh. Okay. You've got to fashion the             5       from the ports available to look through in that
6       ligature, too; right? You've got to make one?       6       catwalk area, can you?
7    A. Yes.                                                7    A. Well, you couldn't see the wall that's -- would
8    Q. And you've got to tie it to something that will     8       be right on the -- where the windows are.
9       hold your weight?                                   9    Q. Well, that's -- it's actually -- as you look,
10   A. Yes.                                                10      it's left of the windows, and there's
11   Q. And you've got to do all of that without anybody    11      backlighting; right?
12      seeing you?                                         12   A. Where the glass ports are, right above the sink
13   A. Yes.                                                13      and the toilet, and then to the left is -- is
14   Q. And then you've got to actually hang yourself;      14      the bunk.
15      right?                                              15             MR. BENNETT: What number are we here?
16   A. Yes.                                                16   BY MR. BENNETT:
17   Q. And it doesn't happen like, you know, like a        17   Q. As you look at Exhibit 30, the four holes are
18      hanging in the civil war, where they break your     18      the holes you could look through; right?
19      neck with a noose? It's a -- it's a                 19   A. (No audible response.)
20      strangulation by ligature; right?                   20   Q. And the top left hole shows the reflection of
21   A. Yes.                                                21      the area you can't see?
22   Q. What are well-being checks meant to do?             22   A. This picture is -- I'm looking through -- this
23   A. They're meant to -- just as the name implies, to    23      is -- picture is taken through the inspection
24      make sure that the inmate is okay.                  24      port in the catwalk?
25   Q. Respirating and -- I mean breathing?                25   Q. Correct.


                                                       39                                                         41
 1   A. Breathing, yes.                                      1    A. Okay.
 2   Q. That he doesn't -- that his neck is free of          2             MR. BENNETT: Is it 27? 37?
 3      ligatures?                                           3    BY MR. BENNETT:
 4   A. Yes.                                                 4    Q. Showing you Exhibit 37 --
 5   Q. You have only one-person cells; right? Or do         5    A. Yeah, through the window.
 6      you have multi-person cells? You do have             6    Q. -- on the left are the four lower holes that you
 7      multi-person cells?                                  7       can --
 8   A. Yes.                                                 8    A. Uh-huh.
 9   Q. You've got to be sure that one inmate is not         9    Q. -- actually see through --
10      killing the other inmate?                           10    A. Uh-huh.
11   A. Correct.                                            11    Q. -- right?
12   Q. Or harming them in some way?                        12    A. Right.
13   A. Uh-huh.                                             13    Q. And then there's a backlit wall to the right of
14   Q. To do a well-being check, you have to visualize     14       it, as you're looking in the cell --
15      the inmate?                                         15    A. Uh-huh.
16   A. You have to see the inmate.                         16    Q. -- where the ligature is tied to the middle top
17   Q. And be sure that what you're observing is his       17       backlit hole --
18      well-being; correct?                                18    A. Yes.
19   A. Yes.                                                19    Q. -- right?
20   Q. Would you agree that it's easier to do that from    20    A. Yes.
21      the front of the cell, rather than in those few     21    Q. So you can't see that from the catwalk, can you?
22      cells that this jail has with a catwalk and         22    A. No.
23      that's in a circular viewing area -- a grated,      23    Q. So a well-being check, at least for the area of
24      circular viewing area?                              24       the cell where the ligature is, it can't be done
25   A. The view may be better.                             25       through that portal, can it?


                                                                                         11 (Pages 38 to 41)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                    Patrick Carr
                                                     9/16/2019
                                                       42                                                                44
1    A. Well, it depends what you -- I'm not there            1             MR. HIVELEY: Object --
2       looking, to see around there, so...                   2             MR. BENNETT: -- or a nurse or something.
3    Q. But you can't see --                                  3             MR. HIVELEY: -- to form. Relevance.
4    A. You couldn't see that ligature tied off in that       4             MR. PROWANT: Join.
5       area.                                                 5    BY MR. BENNETT:
6    Q. Yeah. And that's an important thing to be able        6    Q. Well, do you?
7       to look at, isn't it?                                 7    A. To go see --
8    A. To see that part of the cell?                         8    Q. Do you go see a doctor, or do you go see the
9    Q. Yeah.                                                 9       physician's assistant?
10   A. Yeah, it's all important.                            10    A. I have seen a physician's assistant.
11   Q. It's sort of a design flaw for well-being            11    Q. I have too. Not for anything serious.
12      checks, isn't it?                                    12          You know they have to -- you know that a
13   A. I don't know if it's a design flaw.                  13       physician's assistant has to operate under the
14   Q. Well, it's -- it's not present on the front?         14       supervision of a doctor?
15      You can go in and you can see the whole cell, as     15    A. Correct.
16      you look from --                                     16    Q. Do you know why that is?
17   A. Yes.                                                 17    A. I don't know the specific statute.
18   Q. -- the front of it --                                18    Q. They don't go to medical school, do they,
19   A. Yes.                                                 19       physician's assistants?
20   Q. -- right? And if somebody's out of --                20    A. They must go to some medical school.
21      out-of-their-jail time might be truncated a bit,     21    Q. Yeah. They don't go to medical school, and they
22      but that's not more important than a human life,     22       don't go to residency, do they?
23      is it?                                               23    A. No.
24   A. That's not more important than a human life, no.     24    Q. Well, so it used to be that Dr. Leonard was in
25   Q. So if you get 57 minutes of being out, and you       25       clinic here essentially every day?


                                                       43                                                                45
1         have a good well-being check, and the person is     1    A.    I couldn't say it was every day.
2         not dead, that's a better outcome; right?           2    Q.    Most days of the week?
3    A.    It's always a better outcome.                      3    A.    Most days.
4    Q.    Would it be fair to say that the Sherburne         4    Q.    All right. Let's use your term. Most days of
5         County Jail inmates are getting significantly       5         the week?
6         less face time with the medical provider than       6    A.    Yes.
7         they did in the time period from 2003 to 2013 --    7    Q.    And now he's here very infrequently?
8         2006 to 2013? Pardon me. The pre-MEnD era?          8    A.    Yes.
9    A.    The pre-MEnD era?                                  9    Q.    Four times a year?
10   Q.    Yeah.                                             10    A.    Four times a year --
11   A.    That would be hard to quantify.                   11    Q.    Would that be about right?
12   Q.    Well, if you see -- when he was here -- do they   12    A.    -- possibly more.
13        see more of Dr. Leonard now, or did they see him   13            Yeah.
14        more when you gave him the position in 2006?       14    Q.    Any other doctors actually show up here, that
15   A.    Are you talking Dr. Leonard --                    15         you remember seeing?
16   Q.    No.                                               16    A.    No.
17   A.    -- or his provider? You're talking --             17    Q.    I mean medical doctors, not Ph.Ds.
18   Q.    I'm talking about a medical doctor.               18    A.    No.
19   A.    A medical doctor?                                 19    Q.    Okay. And you -- have you looked at the
20   Q.    Yeah.                                             20         contract?
21   A.    They would have access to a physician assistant   21    A.    I have seen the contract, yes.
22        or nurse practitioner. It wouldn't be a medical    22    Q.    Is there anything in the contract that you've
23        doctor.                                            23         seen, that says when the trigger is to see a
24   Q.    Well, I don't go to the doctor to see a           24         medical doctor?
25        physician's assistant or medical --                25    A.    No.


                                                                                            12 (Pages 42 to 45)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                 Patrick Carr
                                                  9/16/2019
                                                     46                                                            48
 1   Q. One of the things that you have to have approved   1    Q. Yep.
 2      by the medical doctor, is taking somebody off      2    A. Yes.
 3      suicide watch; right?                              3    Q. They're taught how to respond to suicide and
 4   A. I don't know if it was a medical doctor or the     4       depressed inmates?
 5      provider.                                          5    A. Yes.
 6   Q. Well, who is the provider? That could be the       6    Q. They talk about the importance of communication
 7      part-time medical doctor, then?                    7       between the inmates and jail medical staff?
 8   A. It could be the physician's assistant, it could    8    A. Correct.
 9      be the nurse practitioner, or the medical -- the   9    Q. So if the medical staff observes the things we
10      mental health director.                            10      just talked about, how does the -- how did the
11   Q. Well, it doesn't --                                11      correctional staff find out about it?
12            MR. BENNETT: Which one is it? 46 or --       12   A. When they put them on a watch in a gown?
13   BY MR. BENNETT:                                       13   Q. Well --
14   Q. What does that mean to you (pointing)? This is     14   A. How are we doing -- if they see these red flags
15      Exhibit 46.                                        15      and they're saying they're suicidal, how does --
16   A. The clinical director.                             16      how does the clinic communicate that to our
17   Q. Who is that?                                       17      staff?
18   A. In this case -- I don't know how they define the   18   Q. This -- I just asked you about mental illness.
19      "clinical director," being -- is this the ICE      19      How do they --
20      report?                                            20   A. Oh.
21   Q. Yeah.                                              21   Q. How do they find out if they're mentally ill
22   A. Yeah, this is the ICE report back then. If --      22      with some suicidality tendencies?
23      they define the "clinical director" as the         23   A. They would put them on the 15-minute watch for
24      "provider." They could have done it that way.      24      closer --
25   Q. According to your policy --                        25   Q. Mental --


                                                     47                                                            49
 1            MR. BENNETT: Is there -- have we marked      1    A.    -- observation.
 2      this one yet?                                      2    Q.    -- health watch?
 3         Yeah. Which one is that?                        3    A.    Yes.
 4            MR. HIVELEY: 51.                             4    Q.    Were you aware that a physician's assistant,
 5            MR. BENNETT: I think it is.                  5         according to her, ordered an urgent mental
 6   BY MR. BENNETT:                                       6         health referral on November 5, 2017 for James
 7   Q. Exhibit 51 says the inmates "will remain on full   7         Lynas?
 8      suicide watch until the medical provider or the    8    A.    I wasn't aware of that.
 9      mental health specialist deems otherwise";         9    Q.    But she testified that that would mean one to
10      correct?                                           10        two days. Would that be -- would that
11   A. Correct.                                           11        correspond to your kind of immediate -- it's a
12   Q. Now, you don't have "suicide watch" anymore, so    12        chop-chop kind of thing? "Go, let's do it"?
13      what does that mean?                               13   A.    Well, it depends upon the information that she
14   A. It would mean if they're in the gown up in         14        would have heard at the time.
15      booking.                                           15   Q.    Do you know if the Lynas correctional personnel
16   Q. Okay. Does the jail correctional staff receive     16        ever told mental health -- or -- or MEnD, at
17      training with regard to mental illness?            17        all, that he was on -- put in special housing
18   A. Yes.                                               18        for an infraction with a guard?
19   Q. They talk about red flags or warning signs for     19   A.    No, I don't know.
20      suicidality?                                       20   Q.    Should they?
21   A. Yes.                                               21   A.    If he was exhibiting -- a lot of times when
22   Q. They talk about symptoms of mental illness?        22        inmates are moved from -- that are on a watch in
23   A. Yes.                                               23        general population, moved to special housing,
24   Q. They talk about what suicide behaviors are?        24        that -- at that time they may not have notified
25   A. The red flags for suicide, yes.                    25        them, unless there was a reason to do so based


                                                                                         13 (Pages 46 to 49)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                  Patrick Carr
                                                   9/16/2019
                                                      50                                                          52
1       on his -- if there's any warning signs.            1       also.
2    Q. Well, is there some transition that they know      2          But go ahead and answer if you understand
3       that he's on a 15-minute mental health watch       3       the question.
4       because of blank?                                  4             MR. BENNETT: Can you find Pfeifer's
5    A. He still would have been on the mental health      5       depo?
6       watch.                                             6             (Sotto voce speaking between
7    Q. Everybody up there was; right? There were four                    Mr. Bennett and Ms. Bennett.)
8       inmates up there with mental -- 15-minute mental    7
9                                                           8         THE WITNESS: I don't know what -- what MEnD
        health watches?
10                                                          9      would be thinking. Alls I know is what the
     A. I don't know the other inmates, what their watch
11                                                         10      15-minute watch would mean to us.
        status was.
12                                                         11   BY MR. BENNETT:
     Q. It would be logical for mentally ill inmates on
13                                                         12   Q. Well, but MEnD has been instructed not to use
        15-minute mental health watches to get -- who
14                                                         13      "suicide watch"; right?
        committed infractions, to get them into special
15                                                         14   A. Okay.
        housing, though; right?
16
                                                           15   Q. And that was a decision of the Sherburne County
     A. At times. Not necessarily.
                                                           16      authorities?
17   Q. Well, there's a certain logic to it, that I
                                                           17   A. Yes.
18      think you can see; correct?
                                                           18   Q. Not MEnD?
19   A. Well, it depends. Some of them may have been       19   A. It wouldn't be MEnD.
20      back there for disciplinary reasons.               20   Q. Okay.
21   Q. Well, a person who has on -- was on a 15-minute    21            MR. HIVELEY: What page are you on?
22      mental health watch may be continually             22            MR. BENNETT: Sixty-eight. Lines 2
23      decompensating and be -- and they might need to    23      through 15.
24      be reassessed because of a behavioral problem;     24   BY MR. BENNETT:
25      right?                                             25   Q. She said that -- Alyssa Pfeifer, do you know

                                                      51                                                          53
 1   A. Poss- --                                            1       her? Have you met her?
 2            MR. PROWANT: Objection, form.                 2    A. Alyssa? Yeah.
 3            MR. HIVELEY: Go ahead and answer, if          3    Q. She said there's a 15-minute and a 30-minute
 4      you know.                                           4       mental health watch -- mental health watch.
 5            THE WITNESS: Possibly.                        5       That's right?
 6   BY MR. BENNETT:                                        6    A. Right.
 7   Q. Was that quality assurance review in June of        7    Q. And Crystal Waagmeester, who you have not met
 8      2010 the reason that you took off "suicide          8       because she's never set foot in your jail --
 9      watch"?                                             9       have you met her?
10   A. I don't know.                                      10    A. Don't know her.
11   Q. What does a 15-minute mental health watch alert    11    Q. She's the physician's assistant who said -- had
12      you to, as the supervisor of corrections for the   12       her put -- had Alyssa put Lynas on a 15-minute
13      county?                                            13       watch.
14   A. It means there's an inmate that has special        14    A. Okay.
15      needs, that needs closer observation.              15    Q. (As read),
16   Q. What needs?                                        16          "A. Correct.
17   A. It depends. It could be that -- to document        17          "Q. And what did that indicate to you, as
18      their behavior, so the clinic could take a look    18       an RN for MEnD?
19      at that, or just to keep a closer eye on them.     19          "A. We were monitoring him. He's at risk
20   Q. Were you aware that the MEnD folks believed that   20       for suicide, so he's on 15-minute watch. And we
21      if he's at risk for suicide, he's on the           21       were concerned for his mental health and that's
22      15-minute watch?                                   22       why he's placed on the watch."
23            MR. PROWANT: Objection, form.                23    A. Okay.
24      Speculation.                                       24    Q. Is that -- is that what you expect them to
25            MR. HIVELEY: I'll object as to form          25       understand?


                                                                                       14 (Pages 50 to 53)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                 Patrick Carr
                                                  9/16/2019
                                                     54                                                            56
1    A. Who? Our staff?                                    1    Q.    Yeah, I know that.
2    Q. Well, MEnD too, in dealing with your inmates?      2    A.    Yeah.
3    A. Yeah. If they're on 15-minute watch, we're         3    Q.    And --
4       looking at -- we're monitoring the inmate's        4    A.    Probably MEnD. Probably MEnD.
5                                                          5    Q.    You don't know that for certain?
        well-being, whether it's on a 15-minute suicide
6                                                          6    A.    I don't know the numbers, no.
        watch or a mental health watch.
7                                                          7    Q.    Were you aware that on November 3rd Lynas had
     Q. But there could be suicidality concerns with a
8                                                          8         endorsed suicidal ideations to MEnD personnel?
        15-minute mental health watch; correct?
                                                           9    A.    No, I didn't know that.
9    A. Possibly, yes.
                                                           10   Q.    What would you have expected them to do if he
10   Q. All right. Are there more than two suicidal
                                                           11        did?
11      inmates at any time in the Sherburne County        12   A.    It depends what the ideations were. If they
12      Jail?                                              13        would have thought it was appropriate, he would
13   A. Yes.                                               14        have been moved to booking and placed in a gown.
14   Q. Are there more than two that are allowed in the    15   Q.    Uh-huh.
15      suicide watch cells?                               16             (Sotto voce speaking between
16   A. It depends on how many people are designated for                   Mr. Bennett and Ms. Bennett.)
17      wearing the gowns.                                 17
18   Q. Well, have you had more than two?                  18   BY MR. BENNETT:
19   A. Yes.                                               19   Q. But he was in gen pop before he was placed by
20   Q. What do you do with them?                          20      the -- the guards in the booking; right?
21   A. Well, they'd have to go into another holding       21   A. Into special housing.
22      cell there.                                        22   Q. Into special housing, yeah.
23   Q. In where?                                          23   A. Yes.
24   A. In booking.                                        24           MR. BENNETT: I really messed these up.
25   Q. Oh, okay. Not "there," somewhere else in the --    25           (Sotto voce speaking.)

                                                     55                                                            57
1    A. In booking.                                         1             MR. BENNETT: I'm not going to -- 16.
2    Q. Okay. You're aware that Lynas was on the            2      What number was Pfeifer's deal? Was it 15 or
3       withdrawal protocol too; correct?                   3      16?
4    A. I wasn't aware that he was on the withdrawal        4             MS. BENNETT: 16.
5       protocol.                                           5             MR. BENNETT: 16.
6    Q. You were not?                                       6   BY MR. BENNETT:
7    A. I don't recall him being on the withdrawal          7   Q. So look at 16, if you will. It's tough to --
8       protocol.                                           8      it's not the easiest thing to read.
9    Q. How do inmates actually get the gown to go into     9          Can you read it?
10      booking?                                           10   A. Yes, I can.
11   A. How do they get the gown?                          11   Q. All right. Now, this is dated the 5th; right?
12   Q. Yeah.                                              12   A. Okay.
13   A. It would either be one of our supervisors were     13   Q. So he talks about in 2013 he felt like giving
14      notified that somebody made suicidal comments,     14      up, and sold all of his guns so he wouldn't
15      or the clinic told us, and they would be           15      shoot himself? Line 3.
16      escorted to booking and changed out in the gown.   16   A. Yep, I see that.
17   Q. Okay. In the fall of '17 who was putting people    17   Q. That's certainly an indication of prior
18      on suicide watch more, the correctional staff or   18      suicidality, isn't it?
19      the MEnD staff?                                    19   A. Yes.
20   A. I -- I don't know. You mean putting people in      20   Q. And then it says (as read), "Reports having a
21      gowns and putting them in Tag?                     21      rough time on the outside, but about 1.5 months
22   Q. Yeah. Well, I know you'd give them the gowns,      22      ago started putting his life back together, but
23      but who was making the decisions -- was it more,   23      still continued to use opiates."
24      you know --                                        24          Opiate use itself is a risk factor for
25   A. We can do it and so can MEnD.                      25      suicide, isn't it?


                                                                                         15 (Pages 54 to 57)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                  Patrick Carr
                                                   9/16/2019
                                                     58                                                          60
 1   A. Yes. Drug use, yes.                                1       have gotten this information.
 2   Q. (As read), "Reports now being in jail is the       2    Q.   Okay. And you'd had him see an RN, or what?
 3      first time in 1.5 years. He's been sober and       3    A.  Somebody at the clinic, yes.
 4      having to deal with -- deal with his mental        4    Q.   A mental health professional?
 5      health. When asked how he's currently coping       5    A.  If they were there, yes.
 6      with it, the patient stated, quote, 'Honestly      6    Q.   Because these are mental health problems that
 7      I'm suffering and not coping with it.'"            7       he's endorsing; correct?
 8          That's certainly evidence of suicidal          8    A. Correct.
 9      tendencies; correct?                               9    Q. And that's on the same day that the urgent
10   A. Yes.                                               10      referral was made; does that make sense?
11   Q. (As read), "Then patient reports he went to        11   A. What's the date on this?
12      court and got four months. Possibility of going    12   Q. The 5th.
13      on work release after 30 days, but thinks it's     13   A. Yes.
14      in his best interest to do four months and then    14   Q. I mean, do you recognize this as someone with an
15      go to treatment due to dual diagnoses, to get      15      urgent need for a mental health review, anyway?
16      help for drug use and mental health, like at       16            MR. HIVELEY: Object to form.
17      Nystrom or Recovery Plus." Do you see that?        17            MR. PROWANT: Join.
18   A. Yep.                                               18            THE WITNESS: Yes, he had mental health
19   Q. (As read), "Patient reports," quote,               19      issues.
20      "'definitely feeling depressed'"; that's a --      20   BY MR. BENNETT:
21      a --                                               21   Q. And they needed to be reviewed by somebody who
22   A. (As read), "Reports the last time he went to       22      knew what they were doing?
23      treatment his mental health was not addressed.     23   A. Well, they needed to be reviewed by the clinic.
24      He thinks this was part of the issue of            24   Q. Well, who's the -- who's "the clinic"? That's
25      returning to drugs." Okay.                         25      an --


                                                     59                                                          61
 1   Q. So he reported the last time he went to            1    A. Well --
 2      treatment it was not addressed. (As read), "The    2    Q. -- amorphous answer. Do you mean a mental
 3      patient reports 'definitely' feeling depressed,    3       health provider that knows what they're doing?
 4      'and my anxiety is through the roof.'"             4    A. The medical health person that was back in the
 5   A. Okay.                                              5       clinic, yes, would have reviewed that.
 6   Q. That's not good either, is it, as a suicidality    6    Q. Okay. Would you -- were you surprised that
 7      tendency, both depression and anxiety?             7       someone who had endorsed those symptoms
 8   A. They are warning signs.                            8       committed suicide?
 9   Q. (As read), "Reports feeling stressed about being   9    A. Well, when I'm looking at this -- I mean, he
10      locked in for 20 hours a day while in Gamma, but   10      denies suicidal thoughts, when he's talking
11      when he's out of his cell and walks -- he          11      about these things, and that's a big warning
12      watches TV and walks, which helps. Reports that    12      sign too. And he does have issues. I mean,
13      insomnia is maddening." Do you see that?           13      there's -- I would dare say there's probably a
14   A. Uh-huh.                                            14      lot of inmates back there that have the same
15   Q. He's going "crazy with thoughts, and going         15      types of mental health issues.
16      through many emotions like frustration,            16   Q. And you don't know what a -- there are tests
17      irritated and then emotional."                     17      that help you determine levels of depression and
18          That sounds like a person who is               18      that sort of thing; right?
19      decompensating, doesn't it?                        19   A. Well, I know that now, yeah.
20             MR. PROWANT: Objection, form.               20   Q. Okay. So if you have a clinical test and that,
21             THE WITNESS: It sounds like he's having     21      and then I think a day before that, I think he
22      issues.                                            22      endorsed -- 14?
23   BY MR. BENNETT:                                       23            MR. BENNETT: Do you not turn off your
24   Q. What if you had heard this?                        24      thing? I'm hearing -- we're hearing --
25   A. I would have contacted the clinic, if I would      25            MR. HIVELEY: It's another office.


                                                                                        16 (Pages 58 to 61)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                 Patrick Carr
                                                  9/16/2019
                                                    62                                                               64
 1            MR. BENNETT: Oh, it's another -- is the     1        this situation.
 2      guy practicing the saxophone or what?             2     Q. Okay.
 3            THE WITNESS: That's -- that's the           3             MR. BENNETT: That's good enough.
 4      ringer on my phone.                               4        Thanks. I don't have any further questions.
 5            MR. BENNETT: You're the only one that       5             MR. PROWANT: I have no questions.
 6      didn't get the memo?                              6             MR. HIVELEY: We'll read and sign.
 7   BY MR. BENNETT:                                      7             MR. BENNETT: Thanks. I appreciate it.
 8   Q. So this is -- this is two days before, at the     8        Good to see you again.
 9      same clinic with the supervisor, and the          9             THE WITNESS: Yes.
10      exhibit --                                       10             (Discussion held off the record.)
11            MS. BENNETT: 19.                           11             VIDEOGRAPHER: This concludes the
12   BY MR. BENNETT:                                     12        deposition.
13   Q. -- 19. He endorses -- "Suicidal Ideation:        13           The time is 1:27 p.m.
14      Yes." "Last night between" -- gosh, when --      14             (Concluded at 1:27 p.m.)
15      "stomach hurt." Withdrawal. It was the           15                    * * *
16      withdrawal, I believe.                           16
17            MR. HIVELEY: I didn't catch the last       17
18      thing you said.                                  18
19            MR. BENNETT: When his stomach hurt. I      19
20      think that was the withdrawal symptom he was     20
21      talking about.                                   21
22            MR. HIVELEY: Okay.                         22
23            THE WITNESS: Okay.                         23
24            MR. BENNETT: I think that's what the       24
25      testimony is.                                    25



                                                    63                                                               65
 1                                                        1   STATE OF MINNESOTA )
     BY MR. BENNETT:                                                        : ss CERTIFICATE
 2   Q. So you got -- regular suicidal ideation, the      2   COUNTY OF WASHINGTON )
 3      nurse, the urgent referral from the PA, who       3        I, Janet D. Winberg, hereby certify that
 4                                                            I reported the video deposition of PATRICK CARR
        happened to be in Crow Wing County, and the       4   on the 16th day of September, 2019, in
 5      BDI score of 43, which is -- it's like golf:          Elk River, Minnesota, and that the witness was,
                                                          5   by me, first duly sworn to tell the truth;
 6      You want a low score --                           6   That the testimony was transcribed by me and is
 7   A. Okay.                                                 a true record of the testimony of the witness;
                                                          7
 8   Q. -- you don't want a high score.                       That I am not a relative, or employee, or
 9           MR. HIVELEY: Do you want him to answer       8   attorney, or counsel of any of the parties; or a
10      anything in that, or --                               relative or employee of such attorney or
                                                          9   counsel;
11   BY MR. BENNETT:                                     10   That I am not financially interested in the
12   Q. Well, that's -- that's -- that's the picture          action and have no contract with the parties,
                                                         11   attorneys or persons with an interest in the
13      that appears in these records, and is that            action that affects or has a substantial
14      concerning to you?                               12   tendency to affect my impartiality;
                                                         13   That the right to read and sign the transcript
15           MR. PROWANT: Objection, form,                    by the witness was reserved.
16      relevance.                                       14
17   BY MR. BENNETT:                                          WITNESS MY HAND AND SEAL THIS 23rd day of
                                                         15   September, 2019.
18   Q. That he never saw a qualified mental health      16
19      professional?                                    17
                                                         18
20   A. He was put in for the urgent referral.           19
21   Q. Yeah.                                            20

22                                                            JANET D. WINBERG
     A. That's what you said?                            21   Registered Professional Reporter
23   Q. Yeah.                                                 Notary Public
                                                         22   Washington County, Minnesota.
24   A. He was put in for an urgent referral. I can't    23
25      make -- I can't put myself in MEnD's place in    24
                                                         25



                                                                                                     17 (Pages 62 to 65)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                                 Patrick Carr
                                                                  9/16/2019
                                                                   66
 1       STATE OF MINNESOTA )
                      : SS CERTIFICATE
 2       COUNTY OF WASHINGTON)
 3             I, PATRICK CARR, certify that I have read
 4          and examined the typewritten transcript of the
 5          video deposition taken of me in the matter of
 6          Lynas vs. Linda S. Stang, et al., on
 7          September 16, 2019, consisting of the preceding
 8          pages, and find the same to be true and correct
 9          (Except as follows):
10                                Reason
         Page LineCorrection              for Change
11
         ____ ____ _____________________________ ___________
12
         ____ ____ _____________________________ ___________
13
         ____ ____ _____________________________ ___________
14
         ____ ____ _____________________________ ___________
15
         ____ ____ _____________________________ ___________
16
         ____ ____ _____________________________ ___________
17
         ____ ____ _____________________________ ___________
18
         ____ ____ _____________________________ ___________
19
         ____ ____ _____________________________ ___________
20
         ____ ____ _____________________________ ___________
21
         ____ ____ _____________________________ ___________
22
23          Dated this_____day of________________________
24
                   ___________________________________
25                      PATRICK CARR


                                                                   67
     1                           EXAMINATION INDEX
     2
             By Mr. Bennett: 4-64
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                                                                                           18 (Pages 66 to 67)
                                                       Doby Professional Reporting, Inc.
                                                                952-943-1587
                                                               Patrick Carr
                                                                9/16/2019
                                                                                                                               Page 68
             A               available 40:5                call 25:24 28:11              contacted 59:25               Defendants 1:7 2:8,12
able 19:1 42:6               Avenue 2:10                   called 3:21                   context 14:8                     3:13,15
AC 10:18                     aware 8:20 16:1 21:1          care 8:22,23 9:1,6,15         continually 50:22             define 46:18,23
accept 13:8                    34:17 49:4,8 51:20 55:2        10:17 15:21,23 19:7        continued 57:23               defined 19:19 23:23 24:20
access 43:21                   55:4 56:7                      28:16                      continuing 34:11              definitely 58:20
ACH 10:14 12:19,20,22                                      Care's 17:10                  contract 10:1,10,19 11:20     definitely' 59:3
ACS 12:17,17                               B               Carr 1:10 3:4,20 4:5 65:3        12:13 19:6 45:20,21,22     degree 4:10
action 28:13,14 29:3         B.A 4:16                         66:3,25                       65:10                      delegate 34:1
   34:25 36:21 65:10,11      bachelor's 4:10               case 1:2 23:16 46:18          contracted 10:4               deliberate 35:2
activities 5:13,14,15,19     back 15:19,19 46:22 50:20     catch 62:17                   conversation 25:4             delivered 2:23
actual 9:22 18:19               57:22 61:4,14              catwalk 39:22 40:6,24         coordinator 5:11              denies 61:10
addicted 27:7                background 4:8 7:6               41:21                      coping 30:4 58:5,7            Department 8:6,12,13,14
addiction 7:15               backlighting 40:11            cell 25:22 35:2 39:21 40:4    corporate 12:23                  9:10 34:13
additional 15:1              backlit 41:13,17                 41:14,24 42:8,15 54:22     correct 4:23 5:18 6:2,11      depends 33:21 36:4 37:8
addressed 58:23 59:2         based 30:18 49:25                59:11                         6:20 7:16,17 8:1,2,24,25      38:3 42:1 49:13 50:19
administration 23:2 27:20    basically 5:24                cells 23:7 33:7 39:5,6,7,22      9:3,7,8,17 10:1,2,16          51:17 54:16 56:12
administrator 5:23 6:5       BDI 26:20 31:9,10,16,17          54:15                         12:9 13:14 19:5 20:6       depo 52:5
   7:21 23:13                   63:5                       Center 1:15                      21:14,19,22,23 23:10,11    deposition 1:9 3:4 64:12
administrators 14:10         Beck 28:4 30:23               certain 20:4 50:17 56:5          23:21 25:16 26:1 27:12        65:3 66:5
admit 33:17                  began 11:18                   certainly 57:17 58:8             28:14 30:11 32:5 34:14     depressed 30:1 48:4 59:3
Advanced 10:16,17 13:24      behalf 2:2,8,12 3:9           CERTIFICATE 65:1 66:1            34:23,24 35:3,4 39:11      depressed' 58:20
affect 65:12                 behavior 51:18                certify 65:3 66:3                39:18 40:25 44:15 47:10    depression 27:11,12 28:4
afforded 34:20               behavioral 50:24              Change 66:10                     47:11 48:8 50:18 53:16        30:24 59:7 61:17
age 27:6                     behaviors 29:17 30:8          changed 55:16                    54:8 55:3 58:9 60:7,8      deprived 37:9 38:4
agencies 8:3,10                 47:24                      charge 6:25                      66:8                       describe 4:8,15 24:17
ago 24:4 57:22               believe 13:2,22 14:1 15:4     cheaper 9:25                  correctional 10:17 15:20      design 42:11,13
agree 39:20                     15:8 16:15,17 17:18        check 34:20 35:11 39:14          15:23 17:9 28:16 29:23     designated 54:16
agreed 12:4                     22:4 23:4 34:9 35:6,19        41:23 43:1                    30:10 47:16 48:11 49:15    detainee 24:18
ahead 31:7 36:16 37:2           62:16                      checks 34:12,19 35:23            55:18                      detainees' 24:23
   51:3 52:2                 believed 51:20                   36:10,20 38:22 42:12       corrections 6:10,15,17        determination 23:12
al 1:6 66:6                  Bennett 2:3,3,4,23 3:8,8      chemicals 27:8                   8:6 9:11 34:13 51:12       determine 36:1 61:17
alert 51:11                     3:10,10 4:2 20:17,19       chop-chop 49:12               corrective 34:25              determined 30:18
allowed 54:14                   31:5,11,14 36:14,19        circular 39:23,24             correctly 15:5                DHS 23:20
Alls 52:9                       37:3 40:15,16 41:2,3       civil 38:18                   correspond 49:11              diagnoses 58:15
Alyssa 52:25 53:2,12            44:2,5 46:12,13 47:1,5,6   class 4:14                    counsel 3:6 65:8,9            dictate 34:1
amendments 9:1                  51:6 52:4,6,6,11,22,24     classification 31:21,22       count 17:17,21                dictated 27:20
amorphous 61:2                  56:16,16,18,24 57:1,4,5    classifications 34:22         counties 17:18                different 6:4 12:16 26:5
amount 7:10                     57:6 59:23 60:20 61:23     clearly 24:20                 county 1:14 2:8 3:13 4:14        33:6
Anoka 4:14                      62:1,5,7,11,12,19,24       clinic 13:13 14:24 19:3,11       8:4 9:21 10:4 12:14 17:2   difficult 24:22
answer 20:14 31:7,7 36:15       63:1,11,17 64:3,7 67:2        28:11 29:2,12,14 30:19        17:13 22:21 23:9 43:5      director 46:10,16,19,23
   36:16 37:2 51:3 52:2      best 58:14                       30:21 44:25 48:16 51:18       51:13 52:15 54:11 63:4     disciplinary 50:20
   61:2 63:9                 better 9:25 39:25 40:1,3         55:15 59:25 60:3,23,24        65:2,22 66:2               disciplined 36:6,8
anxiety 59:4,7                  43:2,3                        61:5 62:9                  couple 11:8 37:11,12          discontinuation 22:19
anybody 36:6,8 38:11         beyond 6:9                    clinical 24:23 46:16,19,23    court 1:1,24 3:16 58:12       discussed 32:1
anymore 47:12                big 61:11                        61:20                      crazy 59:15                   discusses 27:19
anyway 60:15                 Birrell 2:4,23                clinically 23:22              crisis 28:11                  discussion 22:24 23:14
appearance 3:7               bit 42:21                     close 24:15                   criteria 20:4                    28:2 64:10
APPEARANCES 2:1              blank 31:23 50:4              closely 29:18                 Crow 63:4                     discussions 14:4
appearing 3:8                blended 26:7                  closer 48:24 51:15,19         Crystal 53:7                  DISTRICT 1:1
appears 63:13                Bloomington 2:10              clothing 26:5                 currently 23:4 58:5           divided 6:14
applicable 25:13             Board 16:2                    Cloud 11:13                                                 DOC 34:4,5 35:13,19
appreciate 64:7              booking 25:22 32:10           come 11:5 18:7,10                         D                 doctor 19:8 33:13,14
approach 11:16                  47:15 54:24 55:1,10,16     comes 10:14 15:19             D 1:24 3:1 65:3,20               43:18,19,23,24 44:8,14
appropriate 56:13               56:14,20                   command 4:12 6:5              dare 61:13                       45:24 46:2,4,7
approval 6:23,24             bprowant@larsonking....       commander 6:4 29:16           date 19:5 60:11               doctors 18:19,19 45:14,17
approved 46:1                   2:16                       comments 55:14                dated 57:11 66:23             document 24:25 30:8
approximately 5:9,21         Bradley 2:13 3:14             committed 50:14 61:8          dates 22:2                       51:17
   17:25 33:20               brain 38:4                    communicate 48:16             David 1:3 2:2                 documentation 16:20
area 39:23,24 40:6,21        break 38:18                   communication 6:7 48:6        day 18:4 44:25 45:1 59:10     documents 7:4 24:1
   41:23 42:5                breathing 38:25 39:1          community 5:19                  60:9 61:21 65:4,14          doing 10:10 14:24 19:11
Argumentative 36:13          Brenner 21:21 33:23 34:6      company 18:20                   66:23                          31:5 48:14 60:22 61:3
art 4:10                        35:5,10,12 36:3,4,6        complained 23:21              days 17:3 45:2,3,4 49:10      double 29:19
ascertain 24:22              Brenner's 18:16               concerned 53:21                 58:13 62:8                  Dr 10:9 11:2,3,20 12:4
asked 48:18 58:5             Brian 5:25                    concerning 25:4 63:14         dead 43:2                        13:23 15:25 17:13 21:18
asking 19:21                 briefly 4:25 5:1              concerns 54:7                 deal 8:16 13:9 15:23 57:2        43:13,15 44:24
assistant 19:9,10 20:10      brother 11:23 14:23           Concluded 64:14                 58:4,4                      drafting 6:21
   43:21,25 44:9,10,13       brother's 11:7 14:22          concludes 64:11               dealing 7:11 19:16 54:2       Drive 1:15
   46:8 49:4 53:11           Brott 16:22                   Condon 2:9                    decide 33:14                  drug 58:1,16
assistants 20:23 44:19       bunch 23:19                   conference 14:10              decided 9:24 10:25            drugs 58:25
assurance 51:7               bunk 40:14                    consent 16:6                  decision 10:23,23 29:14       dual 58:15
attempts 27:13,14            Business 1:15                 consider 33:2                   52:15                       due 26:19 58:15
attended 4:11                                              consistent 24:12              decisions 10:24 11:1          duly 3:21 65:5
attorney 2:3,3,9,13 65:8,8                                 consisting 66:7                 55:23                       duties 5:24 6:9 22:1 34:1
                                           C               Constitution 9:2                                            duty 9:5 21:21
attorneys 65:11              C 1:4 3:1                                                   decompensating 50:23
audible 40:19                                              constitutionally 8:21 9:6       59:19
                             C-A-R-R 4:5                   contact 29:2 30:17                                                      E
authorities 52:16                                                                        deems 47:9



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                               Patrick Carr
                                                                9/16/2019
                                                                                                                                 Page 69
E 3:1,1                      finally 7:4                   guy 21:17 62:2                idea 28:22                     jobs 5:3
earnest 26:12                financially 65:10                                           ideation 62:13 63:2            Join 44:4 60:17
easier 39:20                 find 11:21 35:20 48:11,21                  H                ideations 24:19 56:8,12        JRT/KMM 1:2
easiest 57:8                    52:4 66:8                  H 2:3 12:20                   ill 48:21 50:12                June 51:7
East 2:14                    finding 30:13                 Hamline 4:10,21,22,24         illness 7:15 47:17,22          Justice 8:13,15 9:11
education 5:15 20:4 22:6     fine 36:2                     HAND 65:14                        48:18
educational 4:8 37:21        finger 26:8                   handful 33:20                 immediate 28:13,14 49:11                    K
educationally 7:6            first 3:21 10:3,19 12:10,25   handle 19:1                   immigration 8:8                Kathryn 2:3 3:10
effectively 8:5 37:23,24        13:1 31:15 33:13 37:13     handles 6:6                   impartiality 65:12             kbennett@gaskinsben...
effectiveness 35:23             37:14 58:3 65:5            handling 5:13                 implementing 7:1                   2:6
either 5:15 7:7 10:7 11:21   flags 47:19,25 48:14          hang 36:25 37:23,24           implies 38:23                  keep 51:19
   18:10 30:17 35:21 55:13   flaw 42:11,13                    38:14                      importance 48:6                Kevlar 25:21 32:9
   59:6                      folks 51:20                   hanging 37:4 38:18            important 29:23 42:6,10        kicked 12:18,22
eliminated 23:3,8            follows 3:22 66:9             happen 28:2 32:13 33:18           42:22,24                   kill 37:4
Elk 1:15 5:2 65:4            food 26:6,8                      38:17                      incidence 7:14                 killing 39:10
email 27:17,18               foot 53:8                     happened 11:25 16:5           include 20:22                  kind 9:20 27:19 30:16 33:9
emergency 33:11              footage 35:15                    25:10 29:13 63:4           inconsistency 24:21                49:11,12
emotional 59:17              form 20:12 31:3,6 36:12       hard 43:11                    increased 7:20,23              kinds 23:19
emotions 59:16                  37:1 44:3 51:2,23,25       harming 39:12                 increasing 7:18                King 2:14
employ 9:22                     59:20 60:16 63:15          HCMC 32:23                    INDEX 67:1                     knew 11:9 23:16 60:22
employed 18:19,20            foundation 20:13              head 12:8 21:8                indicate 53:17                 know 11:2,5,9,14,15 13:9
employee 19:4 65:7,8         founded 34:10                 health 7:8,12 8:23 9:6,16     indication 29:21 57:17             14:3,16,16,17 15:4,14
employees 12:15              four 40:17 41:6 45:9,10          10:7,17 12:14 19:14,17     individual 19:15 28:10             16:9,13,22 17:12,17,18
employment 4:18                 50:7 58:12,14                 19:25 20:5,8,10,21,22          29:1                           17:21 18:11,18,22,25
endorsed 56:8 61:7,22        Frank 6:1 23:13                  21:2,12,20,25 22:3,11      individuals 19:18 31:24            19:13,20,21,23 20:3,14
endorses 62:13               free 39:2                        23:5,20 24:17 25:14,15     information 28:9 29:5              20:20,25 21:3,24 22:17
endorsing 60:7               frequent 34:21                   25:17 26:3 28:8,10,12          30:13 31:1 49:13 60:1          22:25 25:3,8,10 26:21
Ensign 2:10                  friend 11:7                      28:18 29:15 30:15 32:2     infraction 49:18                   26:23,24,25 27:1,2 28:4
ensure 9:9                   front 39:21 42:14,18             32:4,17,18 46:10 47:9      infractions 50:14                  28:15,21,24 29:24 30:2
entirety 40:4                frustration 59:16                49:2,6,16 50:3,5,9,13,22   infrequently 45:7                  30:22 31:2,7,8 32:6 33:7
entitled 8:21,22             full 4:3 47:7                    51:11 53:4,4,21 54:6,8     initiate 29:3                      37:2,12 38:17 42:13
entrust 9:15                 full-time 4:18 19:11             58:5,16,23 60:4,6,15,18    inmate 7:11,14 9:7 30:21           44:12,12,16,17 46:4,18
Envision 1:25                function 9:10                    61:3,4,15 63:18                34:21 38:24 39:9,10,15         49:15,19 50:2,10 51:4
era 43:8,9                   further 64:4                  hear 29:8                         39:16 51:14                    51:10 52:8,9,25 53:10
escorted 55:16                                             heard 21:5 31:16 49:14        inmate's 54:4                      55:20,22,24 56:1,5,6,9
essentially 8:20 44:25                    G                   59:24                      inmate/detainees 13:15             61:16,19
estimate 17:23               G 3:1                         hearing 61:24,24              inmates 5:17 18:3 26:14        known 11:3 31:17
et 1:6 66:6                  game 14:15                    held 64:10                        34:22 43:5 47:7 48:4,7     knows 61:3
Evanston 4:13                Gamma 59:10                   help 11:21 58:16 61:17            49:22 50:8,10,12 54:2
everybody 32:1 50:7          Gaskins 2:4,23                helps 59:12                       54:11 55:9 61:14
evidence 58:8                                                                            inside 5:18                                  L
                             gen 56:19                     high 4:22 5:4 11:4,6 26:19                                   L.L.P 2:4,23
exact 13:6 15:18 16:7        general 49:23                    63:8                       insomnia 59:13
   17:17,21 24:23                                                                        inspection 8:9 40:23           Langenfeld 15:6 19:3,8
                             generally 6:15 23:20          higher 7:14 30:23                                            Larson 2:14
exactly 16:12                getting 43:5                  highest 25:17                 instituted 19:6
EXAMINATION 4:1 67:1                                                                     institution 9:5 13:4 28:23     law 2:3,3,9,13 19:19,20,22
                             give 13:7 29:21 55:22         hired 5:4 12:12,13 15:1                                          19:23
examined 3:22 66:4           given 18:3 33:18                 20:20                      instructed 52:12
example 17:24                                                                            interaction 31:18              left 40:10,13,20 41:6
                             giving 57:13                  history 4:15                                                 Leonard 10:9,9 11:2,3,20
Excuse 21:16                 glass 40:12                   Hiveley 2:9 3:12,12 20:14     interchangeably 24:20
exercise 5:15                                                                            interest 58:14 65:11               12:4 13:23 15:12,25
                             go 4:13,22 5:22 13:18            31:4,6 36:12,16 37:1                                          17:13 43:13,15 44:24
exhibit 24:3 26:9 34:16,17      14:16 25:21 31:6 33:11        44:1,3 47:4 51:3,25        interested 65:10
   40:17 41:4 46:15 47:7                                                                 Inventory 28:5 30:24           let's 13:7,7 16:25 45:4
                                35:15 36:11,16,20,23          52:21 60:16 61:25 62:17                                       49:12
   62:10                        37:2,8 42:15 43:24 44:7       62:22 63:9 64:6            investigating 33:23
exhibiting 49:21                                                                         investigation 34:4 35:19       levels 61:17
                                44:8,8,18,20,21,22         hold 33:15 38:9                                              life 42:22,24 57:22
exhibits 2:25                   49:12 51:3 52:2 54:21      holding 23:7 54:21            investigations 34:5
existence 25:18                                                                          investigator 34:3              ligature 36:11,21,24 38:6
                                55:9 58:15                 hole 40:20 41:17                                                 38:20 41:16,24 42:4
expect 19:22 53:24           goes 7:2                      holes 40:17,18 41:6           involved 6:21 22:19 33:22
expected 56:10                                                                           irritated 59:17                ligatures 39:3
                             going 3:5 5:3 12:10 26:12     home 9:20                                                    Linda 1:6 22:3 66:6
experience 7:11 20:5            57:1 58:12 59:15,15        homegrown 9:21                isolate 24:18
experientially 7:7                                                                       issue 35:5,11 58:24            Line 57:15
                             golf 14:15 63:5               Homeland 8:12,14,15                                          LineCorrection 66:10
eye 51:19                    good 17:1 43:1 59:6 64:3         9:11                       issues 59:22 60:19 61:12
                                                                                             61:15                      Lines 52:22
                                64:8                       Honestly 58:6                                                LLP 2:14
             F               gosh 62:14                    hospital 32:14 33:9           it.' 58:7
                                                                                         Iverson 2:9                    local 5:1
face 43:6                    gotcha 22:17                  Hospitals 11:19                                              lock 33:6
facets 6:16                  gotten 60:1                   hours 15:9,12,14 18:24                                       locked 33:2 59:10
fact 19:24 22:25             governs 19:24                    59:10                                    J
                                                                                                                        logic 50:17
factor 27:12 57:24           gown 29:4 32:10 47:14         house 8:8                     jail 1:14 5:7,8,11,18,23 6:5   logical 50:12
factors 26:23 27:1,4            48:12 55:9,11,16 56:14     housed 8:23                       7:20 8:4 14:9 17:2 19:1    long 5:8,20 10:15,16
fair 7:10 27:23,24 43:4      gowns 23:7 25:21 54:17        housing 31:24 49:17,23            22:21 23:2,9,13 24:12          13:18 37:8,10,22
Fairview 11:18 12:13            55:21,22                      50:15 56:21,22                 28:16 29:16 30:21 37:22    look 24:9 26:9 35:24 40:5
fall 16:25 18:8,9 21:17      graduated 4:24                How's 30:12                       39:22 43:5 47:16 48:7          40:9,17,18 42:7,16
    22:13 23:10,10 55:17     grated 39:23                  human 42:22,24                    53:8 54:12 58:2                51:18 57:7
fashion 38:5                 grew 12:1                     hurt 62:15,19                 jails 8:24 17:13 18:2,4,21     looked 45:19
February 5:5                 guard 49:18                                                 James 1:4 26:15 49:6           looking 40:22 41:14 42:2
feeling 58:20 59:3,9         guards 56:20                               I                Janet 1:24 65:3,20                 54:4 61:9
felt 57:13                   guess 7:10 17:22 19:21        ICE 8:14 46:19,22             Jason 2:9 3:12                 lot 29:22 49:21 61:14
filled 21:13                 guns 57:14                                                  jasonh@irc-law.com 2:11



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                              Patrick Carr
                                                               9/16/2019
                                                                                                                             Page 70
low 63:6                     minutes 37:11 42:25             33:12,18,22 35:7 36:3     placed 23:6 26:19 53:22       Public 65:21
lower 41:6                   misspoke 21:16                  38:5,24 41:1 45:19           56:14,19                   published 7:4
LPN 20:8                     mixed 35:8                      47:16 52:14,20 53:14,23   places 32:25 33:2             purpose 31:23 32:15
LPNs 20:22                   MN 1:15 2:5,10,15               54:25 55:2,17 57:12       Plaintiff 1:5 2:2 3:9,11      put 13:5 15:18 25:21
Lumber 5:2                   Monday 31:20                    58:25 59:5 60:2 61:6,20   plans 12:6 27:15,16             29:14 30:14 33:15 48:12
lumberyard 5:1               monitoring 53:19 54:4           62:22,23 63:7 64:2        please 3:6 4:4,9 20:16          48:23 49:17 53:12,12
Lynas 1:3,4 2:2 21:21        months 57:21 58:12,14        old 4:6,7 24:7                  36:18                        63:20,24,25
  26:13,15 33:23 34:6,9      moved 49:22,23 56:14         once 13:10,11 14:25 15:16    Plus 58:17                    putting 55:17,20,21 57:22
  35:7,17,23 36:8 49:7,15    multi-person 39:6,7             29:12 33:13               point 9:24 15:13 33:14
  53:12 55:2 56:7 66:6                                    one-person 39:5              pointing 46:14                             Q
Lynas' 18:16                             N                ones 8:11 26:25 27:2,3       policies 6:21 7:1 9:9 24:13   qualified 19:13,25 20:5,10
                             N 3:1                           29:6 32:24                policy 46:25                    21:24 28:17 63:18
           M                 name 4:3 15:5 22:5 38:23     operate 44:13                pop 56:19                     quality 51:7
M 2:9                        named 21:18                  operation 9:21               population 7:11,14,16         quantify 43:11
maddening 59:13              names 35:8                   operations 6:6                  49:23                      question 20:15 35:9 36:15
main 32:24                   Narcotic 16:17               Opiate 57:24                 port 40:24                      52:3
making 55:23                 necessarily 40:1 50:16       opiates 57:23                portal 41:25                  questions 64:4,5
manner 23:1                  neck 36:11,21,24 38:19       opt 13:23,25                 ports 40:5,12                 quickly 35:16
marked 2:25 47:1                39:2                      option 26:5                  position 6:18 43:14           quit 14:24
marking 13:9                 need 34:22 35:1,1 50:23      order 16:6                   positioned 40:2               quite 13:5
Marshals 8:9,13                 60:15                     ordered 49:5                 Poss- 51:1                    quote 24:13,14,14,15,15
Marty 15:5                   needed 60:21,23              Original 2:23                Possibility 58:12               58:6,19
matter 66:5                  needs 19:17 51:15,15,16      out-of-their-jail 42:21      possibly 22:12 25:7 29:25
mean 12:1,7 24:5 25:1        never 37:17,19,21 53:8       outcome 43:2,3                  30:3 45:12 51:5 54:9
                                                          outfit 10:3                  PowerDMS 7:2                               R
  28:8,9 29:16 30:1 37:8        63:18                                                                                R 2:13 3:1
  38:3,25 45:17 46:14        next-of-kin 1:4              outside 8:3 10:4 57:21       practicing 62:2
                                                          overall 6:6                  practitioner 43:22 46:9       ran 12:16
  47:13,14 49:9 52:10        night 62:14                                                                             rate 35:22 36:4
  55:20 60:14 61:2,9,12      Nodding 21:8                 oversight 6:7 7:25 8:4       pre-MEnD 43:8,9
                                                             9:10                      preceding 66:7                rbennett@gaskinsbenn...
meaning 30:20,21             non-correctional 5:14                                                                      2:6
means 9:4 29:17 51:14        noose 38:19                  oxygen 37:9,9 38:3           prescriptions 16:15,17
                                                                                       present 42:14                 reached 11:20
meant 17:7 31:17 38:22       normal 7:16 29:19 33:6                                                                  read 24:11,25 25:3 27:17
  38:23                      Northwest 1:15                            P               pretty 37:8
                                                                                       prevention 29:4                  53:15 57:8,9,20 58:2,11
medical 7:12 8:22 10:6,7     Northwestern 4:12            P 3:1                                                         58:19,22 59:2,9 64:6
  11:11,12,15,19 12:8        Notary 65:21                 p.m 1:12 3:5 64:13,14        previous 12:13
                                                                                       previously 15:15                 65:13 66:3
  13:4 16:20 17:14 18:19     NOTE 2:23,25                 PA 63:3                                                    reading 24:2
  19:7,8 24:12,21 28:7,7     noted 34:14                  page 24:9 26:12 52:21        prior 27:13,14,15 57:17
                                                                                       prisons 8:24                  realize 24:5
  30:25 32:16 43:6,18,19     noticing 2:23                   66:10                                                   really 26:11,11 56:24
  43:22,25 44:18,20,21       notified 29:12 49:24 55:14   pages 66:8                   probably 9:19 19:6 26:6
                                                                                          56:4,4 61:13               reason 49:25 51:8 66:10
  45:17,24 46:2,4,7,9 47:8   November 6:19 16:25          Pantzke 22:3                                               reasons 50:20
  48:7,9 61:4                   49:6 56:7                 Pardon 43:8                  problem 16:18 25:1 34:11
                                                                                          50:24                      reassessed 50:24
medically 9:15 30:14         number 13:6 31:9 40:15       part 9:10 28:1 42:8 58:24                                  recall 16:7,19,21 18:9,12
Medicare 8:22                   57:2                      part-time 5:3 15:7 46:7      problems 7:12 16:1 34:15
                                                                                          60:6                          18:13 22:2,24 23:14
medicine 7:7 16:3            numbers 56:6                 particularly 17:1                                             25:3 28:1 55:7
meeting 31:21,22             nurse 21:4,7 43:22 44:2      parties 65:8,10              procedures 6:22 7:1
                                                                                       process 7:2,3                 receive 47:16
members 35:1                    46:9 63:3                 party 2:23                                                 recognize 27:3 60:14
memo 62:6                    Nystrom 58:17                pass 38:4                    professional 19:14 20:2,6
                                                                                          21:13,21,25 60:4 63:19     record 3:5,7 4:3 5:12
MEnD 2:12 3:15 10:20                                      Pat 3:4                                                       24:21 26:18 64:10 65:6
  12:23 13:1 15:20,23                                     patient 58:6,11,19 59:3         65:21
                                          O                                            professional-social 14:11     records 63:13
  17:9,14 19:6 22:1 28:15    O 3:1                        patients 13:15                                             Recovery 58:17
  30:6,13,20 49:16 51:20                                  Patrick 1:10 3:20 4:5 65:3      14:12
                             oath 28:1                                                 professionally 11:17,18       recreation 5:7,8
  52:8,12,18,19 53:18        object 20:12 36:12 37:1         66:3,25                                                 recurrent 9:6
  54:2 55:19,25 56:4,4,8                                  patrol 6:12,15,17               12:2
                                44:1 51:25 60:16                                       program 5:11                  red 47:19,25 48:14
MEnD's 63:25                 objected 31:4                Paul 2:15                                                  referral 28:7,8,12 30:25
mental 7:7,12,15 8:22                                     people 7:15 8:20 9:14        programmer 5:7,8
                             Objection 31:3 51:2,23                                    programming 5:18                 49:6 60:10 63:3,20,24
  9:16 10:7 19:14,17,25         59:20 63:15                  20:20 23:6 25:21 54:16                                  reflection 40:20
  20:5,10,21 21:2,12,20                                      55:17,20                  programs 5:16
                             observation 24:17,23                                      promoted 5:11,23              regard 35:17 47:17
  21:25 22:3,11 23:5,20         34:21 49:1 51:15          perform 10:4                                               regarding 35:9
  24:17 25:14,15,17 26:3                                  period 43:7                  pronouncing 15:5
                             observed 29:18                                            protect 24:18                 Regions 32:23 33:7
  28:10,12,17 29:15 30:14    observes 48:9                person 18:24 19:2 28:17                                    Registered 65:21
  32:2,4,17,18 46:10 47:9                                    29:14 30:1 43:1 50:21     protocol 55:3,5,8
                             observing 39:17                                           proved 12:20                  regular 20:9,9 63:2
  47:17,22 48:18,25 49:5     October 6:19                    59:18 61:4                                              relationship 11:17 12:1
  49:16 50:3,5,8,8,13,22                                  person's 27:6                provide 9:5
                             office 6:13,14 33:8 34:3                                  provided 5:16 7:25               12:23
  51:11 53:4,4,21 54:6,8        61:25                     personnel 49:15 56:8                                       relative 65:7,8
  58:4,16,23 60:4,6,15,18                                 persons 65:11                provider 10:6 11:22 12:5
                             oh 29:11,12 33:20 48:20                                      12:7,8,12 13:4 15:2 22:4   release 5:19 58:13
  61:2,15 63:18                 54:25 62:1                perspective 9:16                                           relevance 44:3 63:16
mentally 48:21 50:12                                      Pfeifer 52:25                   28:18 31:1 43:6,17 46:5
                             okay 4:15,24 5:20 6:9,18                                     46:6,24 47:8 61:3          remain 47:7
mention 29:1                    6:25 7:24 8:7,15 10:22    Pfeifer's 52:4 57:2                                        remember 10:14 13:22
Mercy 32:22 33:1,10                                       Ph.Ds 45:17                  providers 9:22 17:14
                                11:2,5,15,23 12:6,16                                      20:11,21                      18:8 24:2,6,24 25:1
messed 56:24                    13:12 14:11,19,22,24      phone 62:4                                                    45:15
met 21:6,10 31:20 53:1,7,9                                physician 11:21 20:23        Prowant 2:13 3:14,14
                                15:10 16:1,11,22,25                                       20:12 31:3 44:4 51:2,23    renew 11:19
MHW-15 26:19                    17:7,12,20 18:1,12,23        43:21                                                   repeat 20:15 35:9 36:18
Michael 21:18 26:11 31:19                                 physician's 19:9,10 20:9        59:20 60:17 63:15 64:5
                                19:8,10,13 20:3,17,24                                  psychiatric 21:4,7 33:3       report 30:6 46:20,22
middle 15:20 41:16              21:3,20 22:17,25 23:18       43:25 44:9,10,13,19                                     reported 59:1 65:3
Minneapolis 2:5                                              46:8 49:4 53:11           psychiatrists 21:13
                                24:2,10 25:20 26:13,16                                 psychologists 21:10,15        reporter 1:24 3:16 65:21
Minnesota 1:1 8:6 16:2,2        27:22,25 30:22 31:18      picture 40:22,23 63:12                                     reports 57:20 58:2,11,19
  19:19 65:1,4,22 66:1                                    place 29:3 63:25                21:16




                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                                Patrick Carr
                                                                 9/16/2019
                                                                                                                              Page 71
   58:22 59:3,9,12               65:15 66:7                 stop 19:2                       47:5 50:18 61:21,21       various 5:3
represent 26:18               serious 44:11                 strangulation 38:20             62:20,24                  vernacular 23:9 25:2,4,18
requires 30:13                serve 18:21                   Street 2:4,14                thinking 52:9                   25:19
reserved 65:13                services 10:5,6,8             stressed 59:9                thinks 58:13,24              video 1:9,25 65:3 66:5
residency 44:22               set 53:8                      stuff 26:7 37:21             thorough 35:2                Videographer 1:25 3:3,16
Respirating 38:25             Seventh 2:4,14                substantial 65:11            thought 12:20 56:13             64:11
respond 48:3                  severely 30:1                 suffering 58:7               thoughts 59:15 61:10         videotape 3:3
responder 37:13,14            Sherburne 1:14 2:8 3:13       sufficiently 23:22           thousands 18:3               view 39:25
response 25:25 40:19             8:4 9:21 10:3 12:14 17:2   suicidal 24:19 48:15 54:10   three 5:9 23:19 24:19        viewing 39:23,24
responsibilities 5:25            22:20 23:9 43:4 52:15         55:14 56:8 58:8 61:10        32:24                     Viking 14:15
returning 58:25                  54:11                         62:13 63:2                tie 38:8                     violations 34:10
Reuvers 2:9                   sheriff 6:8,9 7:25 16:22      suicidality 47:20 48:22      tied 41:16 42:4              visualize 39:14
review 6:22,24 7:3 35:15         23:15                         54:7 57:18 59:6           time 9:19,23 15:4,11,18      voce 52:6 56:16,25
   35:18 51:7 60:15           sheriff's 10:23 33:8 34:3     suicide 17:2 18:16,16           16:7,10 17:1,12,15,19     vs 1:5 66:6
reviewed 60:21,23 61:5        shoot 57:15                      21:22 22:20 23:3,6,8         18:18 22:1,4 23:4 29:19
Reviewing 31:24 34:17         shooting 14:17                   24:14 25:6 27:4,19 29:2      31:15 37:4 42:21 43:6,7                W
right 4:22 5:17 6:10,19 9:4   show 26:17 45:14                 29:4 33:23,24 35:7 46:3      49:14,24 54:11 57:21      W 1:3 2:2
   9:22 10:11,12,15 12:17     Showing 41:4                     47:8,12,24,25 48:3 51:8      58:3,22 59:1 64:13        Waagmeester 53:7
   12:18,23 15:21 17:2        shows 40:20                      51:21 52:13 53:20 54:5    times 11:8 13:6 25:23        walks 59:11,12
   18:4,6 21:24 23:12,25      sic 24:21                        54:15 55:18 57:25 61:8       29:22 33:20 35:24 45:9    wall 40:7 41:13
   24:8 25:5,15,22 32:9,16    sign 61:12 64:6 65:13         suicides 18:10                  45:10 49:21 50:16         want 9:14 11:19 22:16
   32:21 38:6,15,20 39:5      significantly 43:5            Suite 2:5,15                 today 6:18 8:5 14:20            36:17 63:6,8,9
   40:8,11,12,18 41:11,12     signs 47:19 50:1 59:8         supervision 44:14               27:25                     wanted 13:23,25 23:2
   41:13,19 42:20 43:2        sink 40:12                    supervisor 29:7 51:12        toilet 40:13                 wanting 27:20
   45:4,11 46:3 50:7,15,25    sir 4:6                          62:9                      told 49:16 55:15             war 38:18
   52:13 53:5,6 54:10         sit 8:5 27:25                 supervisors 55:13            top 40:20 41:16              warning 47:19 50:1 59:8
   56:20 57:11,11 61:18       situation 64:1                supposed 30:12 36:10         tough 57:7                      61:11
   65:13                      situations 25:20              sure 7:24 9:14 10:21 13:8    training 19:16 21:1 22:7     Washington 65:2,22 66:2
ringer 62:4                   Sixty-eight 52:22                19:5 22:3,15,16 38:24        47:17                     wasn't 10:16 11:12 16:8
risk 26:23 27:1,4,12 51:21    slow 35:1                        39:9,17                   transcribed 65:6                17:1 49:8 55:4
   53:19 57:24                sober 58:3                    surprise 18:23 23:15         transcript 1:9 2:23 65:13    watch 17:2,10 22:20 23:3
River 1:15 5:2 65:4           social 22:11                  surprised 61:6                  66:4                         23:5,6,8 25:6,14,15,18
RN 20:8,9 53:18 60:2          social-social 14:13           swear 3:17                   transition 50:2                 26:2,3 27:19 29:15
RNs 12:14 20:22               socially 14:6                 sworn 3:19,21 65:5           translate 30:15                 30:15,16,18 32:2,4,5
Robert 2:3 3:8                sold 57:14                    symptom 62:20                transmit 31:1                   34:12 46:3 47:8,12
Robertson 21:18 22:17         somebody 32:9,13 46:2         symptoms 27:10 47:22         treatment 58:15,23 59:2         48:12,23 49:2,22 50:3,6
   26:11 31:19                   55:14 60:3,21                 61:7                      trigger 29:5 30:22 31:9         50:10,22 51:9,11,22
role 8:4 21:13                somebody's 42:20              system 28:16                    45:23                        52:10,13 53:4,4,13,20
roof.' 59:4                   sorry 29:11                                                triggers 28:15,19,21,24         53:22 54:3,6,6,8,15
room 33:11                    sort 5:13 14:11 30:25                       T              trouble 11:8                    55:18
rough 57:21                      42:11 61:18                Tag 55:21                    troubles 16:14               watch' 24:16
round 14:15                   sorts 5:16                    take 6:12 19:3,7 28:13,14    true 20:25 65:6 66:8         watch,' 24:14,15
RPR 1:24                      Sotto 52:6 56:16,25              51:18                     truncated 42:21              watches 23:20 30:9 31:25
rule 34:10                    sounds 59:18,21               taken 9:15 36:22 37:12,13    Trustee 1:3                     32:6 50:9,13 59:12
running 37:22                 South 2:4,10                     37:19 40:23 66:5          truth 65:5                   way 39:12 46:24
                              speaking 52:6 56:16,25        takes 36:25 37:4,22          trying 22:2                  We'll 64:6
             S                special 24:16 31:24 34:22     talk 32:10 47:19,22,24       turn 61:23                   we're 54:3,4 61:24
S 1:6 3:1 12:21 66:6             49:17,23 50:14 51:14          48:6                      TV 59:12                     We've 32:22,23
saw 63:18                        56:21,22                   talked 5:25 48:10            two 5:21 17:3,19 25:12,12    wearing 54:17
saxophone 62:2                specialist 47:9               talking 26:13,14 31:15          26:14 32:6 49:10 54:10    week 14:9,25 15:9,12,14
saying 12:17 48:15            specific 19:20,22 44:17          33:5 43:15,17,18 61:10       54:14,18 62:8                15:16 18:24 45:2,5
says 19:24 24:11 26:19        specifically 19:17               62:21                     types 61:15                  weekly 13:10,10,11
   45:23 47:7 57:20           Speculation 51:24             talks 34:19 57:13            typewritten 66:4             weight 38:9
school 4:12,22 5:4,4 11:4     speed 36:5                    taught 37:22 48:3                                         well-being 34:12,19,20
   11:6,11,12,15 44:18,20     spoke 12:4 16:4               teams 8:9                                U                   35:11,23 36:1,10,20
   44:21                      ss 65:1 66:1                  tech 20:8                    U.S 8:9,13                      38:22 39:14,18 41:23
score 31:10 63:5,6,8          St 2:15 11:13                 techs 12:14 20:22            Uh-huh 13:21 15:17 29:9         42:11 43:1 54:5
scored 30:23                  staff 4:11 29:18,23 30:7      tell 4:25 12:1,6 16:13         33:16,22 35:22 36:6        went 4:21 11:9,15 13:24
SEAL 65:14                       30:10,17 35:1 47:16           22:10,23 28:25 65:5         38:5 39:13 41:8,10,15         25:12 36:5 58:11,22
Security 8:12,14,16 9:12         48:7,9,11,17 54:1 55:18    ten 24:7,7                     56:15 59:14                   59:1
see 11:21 13:3,15 14:22          55:19                      tendencies 48:22 58:9        Um 10:7                      weren't 13:8 22:23 23:21
   14:23 20:17 22:2 24:1      staffed 12:11 15:2            tendency 59:7 65:12          understand 5:12 9:2,3,18        23:22
   28:17 39:16 40:3,4,7,21    Standard 5:2                  term 22:20 23:2,8 25:5         52:2 53:25                 Winberg 1:24 65:3,20
   41:9,21 42:2,3,4,8,15      Stang 1:6 66:6                   27:21 45:4                understanding 10:8           window 40:3 41:5
   43:12,13,13,24 44:7,8,8    started 7:21,23 10:10         terminology 24:11,22         United 1:1 8:23              windows 40:8,10
   45:23 48:14 50:18 57:16       12:11,25 13:1 57:22        terms 24:13,19 25:13         units 33:3                   Wing 63:4
   58:17 59:13 60:2 64:8      starts 26:10                  test 37:13 61:20             University 4:11              withdrawal 27:9,10 55:3,4
seeing 18:8,9,12,13 24:24     state 1:1 3:6 4:3 11:13       testified 3:22 10:13 49:9    unusual 17:5,6                  55:7 62:15,16,20
   38:12 45:15                   19:19,23 29:1 65:1 66:1    testimony 62:25 65:6,6       urgent 28:7,7,12 49:5 60:9   witness 3:17,19,21 20:15
seen 14:6,9 22:5 27:18        stated 15:15 58:6             tests 37:12 61:16              60:15 63:3,20,24              31:8,12 36:18 51:5 52:8
   44:10 45:21,23             states 1:1 8:23 17:13,19      Thanks 64:4,7                use 45:4 52:12 57:23,24         59:21 60:18 62:3,23
send 32:13,21                 status 24:17,23 50:11         they'd 54:21                   58:1,16                       64:9 65:4,6,13,14
sense 60:10                   statute 19:22 44:17           thing 21:3 42:6 49:12 57:8   uses 33:8                    words 29:19
sent 32:22,22,23              statutes 19:20                   61:18,24 62:18                                         work 4:15 10:10 11:23
Separate 8:11                 stays 5:17                    things 46:1 48:9 61:11                                       20:20 30:12 58:13
                              stomach 62:15,19                                                       V
September 1:11 3:4 65:4                                     think 22:13 23:19 36:2,4                                  worked 4:20 5:1 17:17



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                         Patrick Carr
                                                          9/16/2019
                                                                                   Page 72
worker 22:11                 29 24:9
working 16:8,9               2911 34:10
wouldn't 18:7 31:2,8,17
  33:10 43:22 52:19 57:14                 3
wrong 35:20                  3 57:15
                             30 2:14 17:3,24,25 40:17
            X                   58:13
                             30-minute 25:14 32:4
            Y                   34:20 53:3
yeah 4:21 6:14 10:19 12:3    30-plus 18:21
  13:2 16:5 17:8,16 18:21    3000 2:5
  22:12 24:6 25:19 26:9      333 2:4
  27:5,10 28:20 31:11        37 41:2,4
  32:19 36:2 37:25 41:5      3rd 56:7
  42:6,9,10 43:10,20
  44:21 45:13 46:21,22                   4
  47:3 53:2 54:3 55:12,22    4-64 67:2
  56:1,2,22 61:19 63:21      40 15:9,12,14 30:23
  63:23                      43 63:5
year 10:21 13:23 33:19       46 24:3 46:12,15
  45:9,10                    48 34:16
years 4:7 5:9,21 14:6 24:4
  24:7,7 58:3                            5
Yep 32:8 48:1 57:16 58:18    5 49:6
                             51 47:4,7
            Z                55 4:7
                             55101 2:15
            0                55330 1:15
                             55402 2:5
                             55438 2:10
             1               57 42:25
1.5 57:21 58:3               5th 57:11 60:12
1:27 64:13,14
12 18:24                                  6
12-week 4:14
12:12 1:12 3:5
12010 26:15                              7
13 26:9                      72-hour 33:15
13880 1:15
14 61:22                                  8
14th 9:1                     8 18:24
15 52:23 57:2                89 5:5
15-minute 24:13,14,16
   25:14,17 26:2 29:15
   30:9,14 32:2 48:23 50:3                9
   50:8,13,21 51:11,22       9321 2:10
   52:10 53:3,12,20 54:3,5
   54:8
16 1:11 3:4 57:1,3,4,5,7
   66:7
16th 65:4
17 6:19 17:1 18:8,9 22:13
   23:10,10 55:17
18-cv-2301 1:2
18th 9:1
19 62:11,13
1988 4:17 5:2
1989 5:5

             2
2 52:22
20 59:10
2003 43:7
2006 10:10 12:25 13:20
   14:19 43:8,14
2010 23:18 51:8
2013 10:14 43:7,8 57:13
2014 15:20
2015 4:12
2017 15:19 17:15 21:17
   25:13 49:6
2019 1:11 3:4 65:4,15 66:7
23rd 65:14
27 41:2
2800 2:15



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
